Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 1 of 73 PageID #: 111



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  IN RE XPO LOGISTICS, INC.                            Case No. 19-cv-889-RGA
  DERIVATIVE LITIGATION
                                                        DEMAND FOR JURY TRIAL



      VERIFIED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
                                        INTRODUCTION
       Plaintiff Adriana Jez (“Plaintiff Jez”) and Plaintiff Erin Candler (“Plaintiff Candler,” and

together with Plaintiff Jez, “Plaintiffs”) by their undersigned attorneys, derivatively and on behalf

of Nominal Defendant XPO Logistics, Inc. (“XPO” or the “Company”), file this Verified

Consolidated Shareholder Derivative Complaint against Individual Defendants Bradley S. Jacobs,

John J. Hardig, Scott B. Malat, Gene L. Ashe, Louis DeJoy, AnnaMaria DeSalva, Michael G.

Jesselson, Adrian P. Kingshott, Jason D. Papastavrou, and Oren G. Shaffer (collectively, the

“Individual Defendants,” and together with XPO, the “Defendants”) for breaches of their fiduciary

duties as directors and/or officers of XPO, unjust enrichment, waste of corporate assets, and

violation of Sections 14(a), 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”). As for Plaintiffs’ complaint against the Individual Defendants, the Plaintiffs allege the

following based upon personal knowledge as to Plaintiffs and Plaintiffs’ own acts, and information

and belief as to all other matters, based upon, inter alia, the investigation conducted by and through

Plaintiffs’ attorneys, which included, among other things, a review of the Defendants’ public

documents, conference calls, and announcements made by Defendants, United States Securities

and Exchange Commission (“SEC”) filings, wire and press releases published by and regarding

XPO, legal filings, news reports, securities analysts’ reports and advisories about the Company,




                                                  1
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 2 of 73 PageID #: 112



and information readily obtainable on the Internet. Plaintiffs believe that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by XPO’s directors and officers from at least August 3, 2016 through the present (the “Relevant

Period”).

       2.      XPO purports to be a top ten global provider of transportation and logistics services

that provides “cutting-edge supply chain solutions to the most successful companies in the world.”

XPO operates globally through a network of people, technology, and physical assets. The

Company has two reportable segments, Transportation and Logistics. Most of the Company’s

revenue is derived from its Transportation segment, which accounted for 65% of the Company’s

overall revenue in 2018. The Company touts itself as being “asset-light, with the revenue generated

by activities directly associated with our owned assets accounting for less than a third of our

revenue in 2018.”

       3.      For much of its existence prior to 2016, XPO operated at a net loss, and was unable

to grow its business. However, by way of an acquisition in August 2016, XPO came into a business

relationship with Amazon.com, Inc. (“Amazon”), the world’s largest e-commerce marketplace.

       4.      From August 2016 through 2018, XPO was profitable for the first time. During this

period, Amazon was the Company’s largest customer, and contributed significantly to the

Company’s growth and profits. The key to XPO’s success, however, was kept behind closed doors.

       5.      Although the Individual Defendants disclosed certain information regarding the

Company’s “largest customer,” they did not reveal the identity of this customer to the public, nor

did they reveal the extent of the Company’s dependence on its relationship with its largest



                                                  2
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 3 of 73 PageID #: 113



customer to maintain the newfound growth and financial success the Company was experiencing.

Moreover, Amazon had communicated to the Company at the beginning of their business

relationship that the relationship was not to continue for the long term. Yet, throughout the

Relevant Period, the Company represented that its recent growth was sustainable and the result of

“a diversified customer base that minimize[d] concentration risk.” Despite their awareness that

XPO’s lucrative arrangement with Amazon would not last, the Defendants falsely represented to

the investing public that they were unaware of any “unsustainable” business conditions affecting

the Company’s new profitability.

       6.      During April 2018, shortly after XPO hired away one of Amazon’s executives and

announced a new service that would directly compete with one of Amazon’s core services,

Amazon began the process of winding down its business relationship with the Company.

       7.      Over the summer of 2018, Amazon gradually pulled its business from distribution

centers operated by XPO. Amazon’s winding down impacted both XPO’s Transportation and

Logistics segments, and as a result XPO began suffering declines in its overall business, laying off

large numbers of employees and closing several of its warehouses.

       8.      In each of the Company’s SEC filings, press releases, investor conferences, and

other public statements issued during the Relevant Period, the Individual Defendants attempted to

conceal from the public the true extent of the Company’s reliance on its business relationship with

Amazon, and the harm to the Company that would result from Amazon’s winding down of that

relationship. The Individual Defendants continued to conceal these facts even after it had become

clear that the Company’s growth was stagnating, going so far as to categorize the Company’s lower

shipping volumes as a strategic endeavor aimed at improving the Company’s business. The reality,

however, was starkly different. The Individual Defendants attempted in vain to shield the public




                                                 3
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 4 of 73 PageID #: 114



from witnessing the impact Amazon had on XPO’s business operations as they struggled to replace

their largest customer. The Company was unable to meet Amazon’s withdrawal effectively.

       9.         During this time, after it had become clear that Amazon was acting on its plans to

end its relationship with the Company, Defendant Jacobs attempted to conceal the effects that

Amazon’s winding down would have on the Company’s financial statements. To illustrate, during

a November 1, 2018 conference call, Defendant Jacobs blamed the Company’s disappointing

performance for the fiscal quarter ended September 30, 2018 on a customer’s “rounding error.”

During this same period, Defendant Jacobs also attempted to negotiate a merger with a similarly

sized Company, which would have allowed the Company to file consolidated financial statements,

thus obscuring the impact of the Company’s loss of Amazon’s business.

       10.        Events came to a head on December 11, 2018, when an XPO executive revealed

nonpublic information relating to the Company’s loss of Amazon’s business at a private lunch

with investors.

       11.        As a result, the Company was forced to disclose publicly on December 12, 2018

that (i) the Company would have to accelerate the use of practically all of its available $188 million

in tax benefits in order to reach its 2018 free cash flow guidance of $625 million; (ii) the Company

would be revising its 2019 free cash flow guidance; and (iii) the Company would be revising its

“base-case” growth assumptions to 12%–15% growth, down from 15%–18% growth.

       12.        Upon this news, XPO’s share price dropped from $66.69 at the close of trading on

December 11, 2018 to $44.50 at the close of trading on December 13, 2018. This also caused the

merger negotiations Defendant Jacobs was engaged in to fall apart.

       13.        The Company’s growth and financial state continued to decline through February

15, 2019, when at a conference call held to discuss the Company’s financial statements, Defendant




                                                  4
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 5 of 73 PageID #: 115



Jacobs at last revealed that the dissolution of the Company’s business relationship with its “largest

customer” was having a material negative impact on XPO’s growth. As confirmed by XPO’s

employees, this customer’s identity was Amazon.

       14.     During the February 15, 2019 conference call, Defendant Jacobs further revealed

that the Company knew that its business with Amazon “wasn’t going to stay forever.”

       15.     Upon this disclosure, XPO’s share price dropped from $59.55 at the close of trading

on February 14, 2019 to $51.97 at the close of trading on February 15, 2019.

       16.     During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make to the investing public a series

of materially false and misleading statements regarding the Company’s business, operations, and

prospects. Specifically, the Individual Defendants willfully or recklessly made and/or caused the

Company to make false and misleading statements to the investing public that failed to disclose,

inter alia, that: (1) a significant amount of the Company’s growth was due to its business

relationship with Amazon, the Company’s largest customer; (2) as a result of its dependence on

this relationship, the Company was not as well diversified as it purported to be; (3) Amazon had

made clear to the Company that the Company’s business relationship with Amazon was only going

to be temporary; (4) the dissolution of the Company’s business relationship with Amazon would

have a significantly negative effect on the Company’s growth and financial condition; and (5) the

Company failed to maintain internal controls. As a result of the foregoing, the Company’s public

statements were materially false and misleading at all relevant times.

       17.     The Individual Defendants also breached their fiduciary duties by failing to correct

and causing the Company to fail to correct these false and misleading statements and omissions of

material fact to the investing public.




                                                 5
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 6 of 73 PageID #: 116



        18.    Furthermore, during the Relevant Period, the Individual Defendants breached their

fiduciary duties by causing the Company to repurchase its own stock at prices that were artificially

inflated due to the foregoing misrepresentations. From December 1, 2018 through December 31,

2018, 10 million shares of the Company’s common stock were repurchased for approximately

$536 million. Between January 1, 2019 and February 14, 2019,1 8 million shares of the Company’s

common stock were repurchased for approximately $464 million. As the Company stock was

actually only worth $51.97 per share, the price at which it was trading at the close of business on

February 15, 2019, the Company overpaid approximately $64.5 million in total.

        19.    In light of the Individual Defendants’ misconduct, which has subjected XPO, its

Chairman and Chief Executive Officer (“CEO”), its former Chief Financial Officer (“CFO”), and

its former Chief Strategy Officer (“CSO”) to being named as defendants in a consolidated federal

securities fraud class action lawsuit pending in the United States District Court for the District of

Connecticut (the “Securities Class Action”),2 and has subjected XPO to the need to undertake

internal investigations, the need to implement adequate internal controls over its financial

reporting, the losses from the waste of corporate assets, the losses due to the unjust enrichment of

the Individual Defendants who were improperly over-compensated by the Company and who

benefitted from the wrongdoing alleged herein, the Company will have to expend many millions

of dollars.

        20.    In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action and the Company’s CEO’s,



1
  These repurchases were disclosed on the Company’s annual report filed on February 14, 2019 on
Form 10-K with the SEC for the fiscal year ended December 31, 2018.
2
  Referring to the Amended Consolidated Class Action Complaint filed on June 3, 2019.


                                                 6
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 7 of 73 PageID #: 117



former CFO’s, and former CSO’s liability in the Securities Class Action, their being beholden to

each other, their longstanding business and personal relationships with each other, and their not

being disinterested or independent directors, a majority of XPO’s Board of Directors (the “Board”)

cannot consider a demand to commence litigation against themselves on behalf of the Company

with the requisite level of disinterestedness and independence.

                                JURISDICTION AND VENUE

       21.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1) and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Sections 10(b) and 20(a)

of the Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1), and SEC Rule 10b-5 (17 C.F.R. §

240.10b-5) promulgated thereunder.

       22.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Action based on violations of the Exchange Act.

       23.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       24.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       25.     The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation incorporated in this District, or he or she is an individual who

has minimum contacts with this District to justify the exercise of jurisdiction over them.

       26.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District,




                                                 7
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 8 of 73 PageID #: 118



and the Defendants have received substantial compensation in this District by engaging in

numerous activities that had an effect in this District.

       27.     Venue is proper in this District because XPO and the Individual Defendants have

conducted business in this District, and Defendants’ actions have had an effect in this District.

                                             PARTIES

       Plaintiffs

       28.     Plaintiff Jez is a current shareholder of XPO common stock and has continuously

held XPO common stock at all relevant times.

       29.     Plaintiff Candler is a current shareholder of XPO common stock and has

continuously held XPO common stock at all relevant times.

       Nominal Defendant XPO

       30.     XPO is a Delaware corporation with its principal executive offices at Five

American Lane, Greenwich, CT, 06831. XPO’s shares trade on the New York Stock Exchange

(“NYSE”) under the ticker symbol “XPO.”

       Defendant Jacobs

       31.     Defendant Jacobs has served as the Company’s CEO and as Chairman of the Board

since September 2011 when he acquired the Company for over $150 million through Jacobs

Private Equity, Inc. (“JPE”), the Company’s largest stockholder. He is also the managing member

of JPE and therefore a controlling shareholder of the Company. According to the Company’s

Schedule 14A filed with the SEC on April 22, 2019 (the “2019 Proxy Statement”), as of April 12,

2019, Defendant Jacobs beneficially owned 19,799, 601 shares of the Company’s common stock,

which represented 17.7% of the Company’s outstanding shares of common stock on that date and




                                                  8
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 9 of 73 PageID #: 119



94.9% of the Company’s Series A Preferred Stock.3 Given that the price per share of the

Company’s common stock at the close of trading on April 12, 2019 was $63.19, Defendant Jacobs

owned over $1.2 billion worth of XPO stock. According to the Company’s annual report filed on

February 14, 2019 on a Form 10-K with the SEC for the fiscal year ended December 31, 2018 (the

“2018 10-K”), Defendant Jacobs “controls a large portion of [Company] stock and has substantial

control over [the Company], which could limit other stockholders’ ability to influence the outcome

of key transactions, including changes of control.”

       32.     The 2018 10-K further outlined in relevant part:

       Under applicable SEC rules, our Chairman and Chief Executive Officer, Mr.
       Bradley S. Jacobs, beneficially owns approximately 15% of our outstanding
       common stock as of December 31, 2018. This concentration of share ownership
       may adversely affect the trading price for our common stock because investors may
       perceive disadvantages in owning stock in companies with concentrated
       stockholders. Our preferred stock votes together with our common stock on an “as-
       converted” basis on all matters, except as otherwise required by law, and separately
       as a class with respect to certain matters implicating the rights of holders of shares
       of the preferred stock. Accordingly, Mr. Jacobs can exert substantial influence
       over our management and affairs and matters requiring stockholder approval,
       including the election of directors and the approval of significant corporate
       transactions, such as mergers, consolidations or the sale of substantially all of
       our assets. Consequently, this concentration of ownership may have the effect of
       delaying or preventing a change of control, including a merger, consolidation, or
       other business combination involving us, or discouraging a potential acquirer
       from making a tender offer or otherwise attempting to obtain control, even if that
       change of control would benefit our other stockholders. Additionally, significant
       fluctuations in the levels of ownership of our largest stockholders, including shares
       beneficially owned by Mr. Jacobs, could impact the volume of trading, liquidity
       and market price of our common stock.

(Emphasis added.)




3
 These shares included the shares owned indirectly by Defendant Jacobs as the managing member
of JPE and 263,887 shares of common stock held directly by Defendant Jacobs.


                                                 9
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 10 of 73 PageID #: 120



          33.    For the fiscal year ended December 31, 2018, Defendant Jacobs received

$13,327,471 in compensation from the Company. This included $625,000 in salary, $12,690,463

in stock awards, and $12,008 in all other compensation.

          34.    The Company’s 2019 Proxy Statement stated the following about Defendant

Jacobs:

          Mr. Jacobs has served as our chief executive officer and chairman of our Board of
          Directors since September 2, 2011. Mr. Jacobs is also the managing member of
          JPE, which is our second largest stockholder. Prior to XPO, he led two public
          companies: United Rentals, Inc. (NYSE: URI), which he founded in 1997, and
          United Waste Systems, Inc., which he founded in 1989. Mr. Jacobs served as
          chairman and chief executive officer of United Rentals for that company’s first six
          years, and as its executive chairman for an additional four years. He served eight
          years as chairman and chief executive officer of United Waste Systems.
          Board Committees:4 None
          Other Public Company Boards: None

          Mr. Jacobs brings to the Board:
          ■ In-depth knowledge of the company’s business resulting from his years of service
          with the company as its chief executive officer;
          ■ Leadership experience as the company’s chairman and chief executive officer,
          and a successful track record of leading companies that execute strategies similar
          to ours; and
          ■ Extensive past experience as the chairman of the board of directors of several
          public companies.
          Defendant Hardig

          35.    Defendant John J. Hardig (“Hardig”) served as XPO’s CFO from February 2012

until he stepped down from his position in August 2018. According to the 2019 Proxy Statement,

as of February 21, 2018, Defendant Hardig beneficially owned 115,598 shares of the Company’s

common stock. Given that the price per share of the Company’s common stock at the close of




4
    Emphasis in original unless otherwise noted in this Complaint.


                                                  10
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 11 of 73 PageID #: 121



trading on February 21, 2018 was $93.99, Defendant Hardig owned approximately $10.8 million

worth of XPO stock.

       36.      For the fiscal year ended December 31, 2018, Defendant Hardig received $359,688

in compensation from the Company. This included $324,846 in salary and $34,842 in all other

compensation.

       Defendant Malat

       37.      Defendant Scott B. Malat (“Malat”) served as XPO’s CSO from July 2012 until he

stepped down from his position in December 2018. According to the Company’s Schedule 14A

filed with the SEC on April 18, 2018 (the “2018 Proxy Statement”), as of April 6, 2018, Defendant

Malat beneficially owned 171,525 shares of the Company’s common stock. Given that the price

per share of the Company’s common stock at the close of trading on February 21, 2018 was $96.23,

Defendant Malat owned approximately $16,505,850 million worth of XPO stock.

       38.      For the fiscal year ended December 31, 2017, Defendant Malat received $1,084,021

in compensation from the Company. This included $500,000 in salary, $575,000 in non-equity

incentive plan compensation, and $9,021 in all other compensation.

       Defendant Ashe

       39.      Defendant Gene L. Ashe (“Ashe”) has served as a Company director since March

2016 and also serves as a member of the Audit Committee and the Acquisition Committee.

Defendant Ashe has also served as vice-chairman of XPO Logistics Europe S.A., a majority owned

subsidiary of the Company. According to the 2019 Proxy Statement, as of April 12, 2019,

Defendant Ashe beneficially owned 8,757 shares of the Company’s common stock. Given that the

price per share of the Company’s common stock at the close of trading on April 12, 2019 was

$63.19, Defendant Ashe owned approximately $553,354 worth of XPO stock.




                                               11
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 12 of 73 PageID #: 122



       40.    For the fiscal year ended December 31, 2018, Defendant Ashe received $272,192

in compensation from the Company. This included $80,645 in fees earned or cash paid and

$191,546 in stock awards. Defendant Ashe also received €65,000 in fees for her service as vice-

chairman of the Supervisory Board of XPO Logistics, S.A.

       41.    The Company’s 2018 Proxy Statement stated the following about Defendant Ashe:

       Ms. Ashe has served as a director of the company since March 21, 2016. Ms. Ashe
       has served as the president and chief executive officer of GLA Legal Advisory
       Group, LLC since February 2018. Also, Ms. Ashe has served as vice-chairman of
       the Supervisory Board of XPO Logistics Europe S.A., our majority-owned
       subsidiary, since February 2017. She was senior vice president, chief legal officer
       and corporate secretary of Adtalem Global Education Inc. (NYSE: ATGE) from
       May 2017 to February 2018, and executive vice president, chief legal officer, and
       corporate secretary of BrightView Landscapes, LLC (formerly The Brickman
       Group, Ltd. LLC) from December 2012 to June 2016. Earlier, she served as senior
       vice president of legal affairs for Catalina Marketing Corporation and held senior
       legal roles with the Public Broadcasting Service (“PBS”), Darden Restaurants, Inc.,
       Lucent Technologies and AT&T. Earlier in her career, Ms. Ashe served as an
       electrical engineer and scientist for IBM Corporation before joining IBM’s legal
       team. Ms. Ashe holds a juris doctorate degree from Georgetown University Law
       Center, where she serves on the Georgetown Law Advisory Board, a master’s
       degree in electrical engineering from Georgia Institute of Technology and a
       bachelor’s degree in mathematics from Spelman College, where she sits on the
       Board of Trustees. She has completed the executive development program at the
       Wharton School of the University of Pennsylvania and holds a certificate in
       international management from Oxford University in England.
       Board Committees:
       ■ Member of Audit Committee
       ■ Member of Acquisition Committee

       Other Public Company Boards: None

       Ms. Ashe brings to the Board:

       ■ More than two decades of valuable legal experience with public and private
       companies, which enables her to provide guidance to the Board and company
       management on legal matters, compliance and risk assessment and corporate
       governance best practices; and




                                               12
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 13 of 73 PageID #: 123



       ■ An in-depth understanding of the dynamics of three of our most important
       customer verticals: e-commerce, technology and food and beverage.

       Defendant DeJoy

       42.    Defendant Louis DeJoy (“DeJoy”) served as a Company director from December

2015 until May 2018. While with the Company, he served as a member of the Acquisition

Committee. He also served as the CEO of the Company’s supply chain business in the Americas

until December 2015 and was chairman and CEO of New Breed Logistics, which the Company

acquired in 2014. According to the 2018 Proxy Statement, as of April 6, 2018, Defendant DeJoy

beneficially owned 1,134,686 shares of the Company’s common stock. Given that the price per

share of the Company’s common stock at the close of trading on April 6, 2018 was $96.23,

Defendant DeJoy owned approximately $109.1 million worth of XPO stock.

       43.    For the fiscal year ended December 31, 2017, Defendant DeJoy received $248,489

in compensation from the Company. This included $75,00 in fees earned or cash paid and $173,489

in stock awards.

       44.    In addition, the Company leases office space from three entities partially owned

and controlled by Defendant DeJoy. For the year ended December 31, 2018, the Company made

aggregate rent payments of $1.86 million on these lease agreements.

       45.    The Company’s Schedule 14A filed with the SEC on April 17, 2017 (the “2017

Proxy Statement”) stated the following about Defendant DeJoy:

       Mr. DeJoy has served as a director of the company since December 3, 2015. He
       was most recently chief executive officer of the XPO Logistics supply chain
       business in the Americas (retired as of December 7, 2015). Previously, he led New
       Breed Logistics as its chairman and chief executive officer from 1983 until XPO
       Logistics acquired New Breed in 2014. During that time, he grew the company
       from a small, regional operation to a leading U.S. provider of highly engineered,
       technology-driven contract logistics solutions. Mr. DeJoy is a member of the boards
       of trustees of Elon University and the PGA Wyndham Championship, and serves
       on the board of directors for The Fund for American Studies in Washington, DC.


                                               13
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 14 of 73 PageID #: 124



       He is a past member of the board of trustees of Moses Cone Health System in North
       Carolina, and was an appointee to the President’s Commission on White House
       Fellowships. He holds a business degree from Stetson University.
       Board Committees:
       • Member of Acquisition Committee
       Other Public Company Boards: None
       Mr. DeJoy brings to the Board:
       • Significant expertise in supply chain operations that allows him to provide
       valuable guidance to our Board on strategic and operational matters with respect to
       our logistics business unit.
       Defendant DeSalva

       46.    Defendant AnnaMaria DeSalva (“DeSalva”) has served as a Company director

since September 2017, and as Vice Chairman of the Board since February 7, 2019. She also serves

as the Chair of the Nominating and Corporate Governance Committee. According to the 2019

Proxy Statement, as of April 12, 2019, Defendant DeSalva beneficially owned 2,881 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the

close of trading on April 12, 2018 was $63.19, Defendant DeSalva owned approximately $182,050

worth of XPO stock.

       47.    For the fiscal year ended December 31, 2018, Defendant DeSalva received

$275,000 in compensation from the Company. This included $84,354 in fees earned or cash paid

and $191,546 in stock awards.

       48.    The 2019 Proxy Statement stated the following about Defendant DeSalva:

       Ms. DeSalva has served as a director of the company since September 19, 2017,
       and vice chairman of the Board since February 7, 2019. She is a senior corporate
       affairs advisor to leading companies. Ms. DeSalva served as chief communications
       officer of E.I. du Pont de Nemours & Co. (DuPont) from March 2014 to January 31,
       2018 and currently serves as senior advisor to the CEO of DowDuPont. Previously,
       she served as vice president of corporate affairs for biopharmaceutical innovation
       at Pfizer; was an advisor to the U.S. Food and Drug Administration; and led the
       global healthcare practice of Hill & Knowlton. For Bristol-Myers Squibb, she led


                                               14
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 15 of 73 PageID #: 125



       global public affairs for the oncology business and served as the director of the
       Bristol-Myers Squibb Foundation. Ms. DeSalva serves on the board of governors
       of Argonne National Laboratory of the U.S. Department of Energy and is a member
       of its compensation and nominating committees; as well as the boards of directors
       of the non-profit Project Sunshine and the William & Mary Alumni Association.
       She is a graduate of The College of William & Mary in Williamsburg, Virginia;
       and has completed the Harvard School of Public Health's executive education
       program in risk communication, and the Advanced Health Leadership Program
       jointly offered by the University of California at Berkeley and Pompeu University
       in Barcelona, Spain.

       Board Committees:

       ■ Chairman of Nominating and Corporate Governance Committee

       Other Public Company Boards: None

       Ms. DeSalva brings to the Board:

       ■ Significant experience in corporate affairs, regulatory affairs and corporate social
       responsibility, having previously served in senior leadership roles at several public
       companies; and

       ■ Expertise in managing significant public company merger transactions, with an
       emphasis on effective change management and external stakeholder engagement.


       Defendant Jesselson

       49.    Defendant Michael G. Jesselson (“Jesselson”) has served as a Company director

since September 2011 and as lead independent director since March 2016. He also serves as a

member of the Audit Committee, Compensation Committee, and Nominating and Corporate

Governance Committee. According to the 2019 Proxy Statement, as of April 12, 2019, Defendant

Jesselson beneficially owned 347,764 shares of the Company’s common stock. Given that the

price per share of the Company’s common stock at the close of trading on April 12, 2019 was

$63.19, Defendant Jesselson owned approximately $21.9 million worth of XPO stock.




                                                15
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 16 of 73 PageID #: 126



       50.      For the fiscal year ended December 31, 2018, Defendant Jesselson received

$291,546 in compensation from the Company. This included $100,000 in salary and $191,546 in

stock awards.

       51.      The Company’s 2019 Proxy Statement stated the following about Defendant

Jesselson:

       Mr. Jesselson has served as director of the company since September 2, 2011, and
       as lead independent director since March 20, 2016. He has been president and chief
       executive officer of Jesselson Capital Corporation since 1994. Mr. Jesselson served
       as a director of American Eagle Outfitters, Inc. (NYSE: AEO) from November
       1997 to May 2017, most recently as its lead independent director. Prior to that, he
       worked at Philipp Brothers, a division of Engelhard Industries from 1972 to 1981,
       then at Salomon Brothers Inc. in the financial trading sector. He is a director of C-
       III Capital Partners LLC, Clarity Capital and other private companies, as well as
       numerous philanthropic organizations. Mr. Jesselson also serves as the chairman of
       Bar Ilan University in Israel. He attended New York University School of
       Engineering.
       Board Committees:
       ■ Member of Audit Committee
       ■ Member of Compensation Committee
       ■ Member of Nominating and Corporate Governance Committee
       Other Public Company Boards: None
       Mr. Jesselson brings to the Board:

       ■ Significant experience with public company corporate governance issues through
       prior service on the board of directors of American Eagle Outfitters, including as
       its lead independent director; and

       ■ Extensive investment expertise.
       Defendant Kingshott

       52.      Defendant Adrian P. Kingshott (“Kingshott”) has served as a Company director

since September 2011. He also serves as Chairman of the Compensation Committee and as a

member of the Acquisition Committee. According to the 2019 Proxy Statement, as of April 12,

2019, Defendant Kingshott beneficially owned 134,013 shares of the Company’s common stock.


                                                16
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 17 of 73 PageID #: 127



Given that the price per share of the Company’s common stock at the close of trading on April 12,

2019 was $63.19, Defendant Kingshott owned approximately $8.4 million worth of XPO stock.

       53.      For the fiscal year ended December 31, 2018, Defendant Kingshott received

$281,546 in compensation from the Company. This included $90,000 in salary and $191,546 in

stock awards.

       54.      The Company’s 2019 Proxy Statement stated the following about Defendant

Kingshott:

       Mr. Kingshott has served as a director of the company since September 2, 2011. He
       has served as the chief executive officer of AdSon, LLC since October 2005,
       managing director of Spotlight Advisors, LLC since September 2015 and a member
       of the board of directors of Centre Lane Investment Corp. since May 2011.
       Mr. Kingshott was a senior advisor to Headwaters Merchant Bank from 2013 until
       June 2018. Previously, with Goldman Sachs, he was co-head of the firm’s Global
       Leveraged Finance business and held other positions over a 17-year tenure. More
       recently, Mr. Kingshott was a managing director and portfolio manager at
       Amaranth Advisors, LLC. He is an adjunct professor of Global Capital Markets
       and Investments at Fordham University’s Gabelli School of Business. He holds a
       master’s degree in business administration from Harvard Business School and a
       master of jurisprudence degree from Oxford University.
       Board Committees:
       ■Chairman of Compensation Committee

       ■Member of Acquisition Committee

       Other Public Company Boards: None

       Mr. Kingshott brings to the Board:

       ■ More than 25 years of experience in the investment banking and investment
       management industries; and

       ■ Expertise with respect to corporate governance, acquisition transactions, debt and
       equity financing and corporate financial management issues

       Defendant Papastavrou




                                               17
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 18 of 73 PageID #: 128



       55.      Defendant Jason D. Papastavrou (“Papastavrou”) has served as a Company director

since September 2011. He also serves as a member of the Audit Committee, Compensation

Committee, Acquisition Committee, and the Nominating and Corporate Governance Committee.

According to the 2019 Proxy Statement, as of April 12, 2019, Defendant Papastavrou beneficially

owned 242,888 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on April 12, 2019 was $63.19, Defendant

Papastavrou owned approximately $15.3 million worth of XPO stock.

       56.      For the fiscal year ended December 31, 2018, Defendant Papastavrou received

$281,546 in compensation from the Company. This included $90,000 in salary and $191,546 in

stock awards.

       57.      The Company’s 2019 Proxy Statement stated the following about Defendant

Papastavrou:

       Dr. Papastavrou has served as a director of the company since September 2, 2011.
       He founded ARIS Capital Management, LLC in 2004 and serves as its chief
       investment officer. Previously, Dr. Papastavrou was the founder and managing
       director of the Fund of Hedge Funds Strategies Group of Banc of America Capital
       Management (BACAP), president of BACAP Alternative Advisors, and a senior
       portfolio manager with Deutsche Asset Management. He was a tenured professor
       at Purdue University School of Industrial Engineering and holds a doctorate in
       electrical engineering and computer science from the Massachusetts Institute of
       Technology. Dr. Papastavrou serves on the board of directors of United
       Rentals, Inc. (NYSE: URI).
       Board Committees:
       ■ Chairman of Acquisition Committee
       ■ Member of Audit Committee
       ■ Member of Compensation Committee
       ■ Member of Nominating and Corporate Governance Committee
       Other Public Company Boards: United Rentals, Inc. (since 2005)
       Dr. Papastavrou brings to the Board:


                                               18
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 19 of 73 PageID #: 129



       ■ Financial expertise related to his qualifications as an “audit committee financial
       expert” under SEC regulations; and
       ■ Extensive experience with finance and risk-related matters, from holding senior
       positions at investment management firms.
       Defendant Shaffer

       58.    Defendant Oren G. Shaffer (“Shaffer”) has served as a Company director since

September 2011. He also serves as Chairman of the Audit Committee. Defendant Shaffer has

additionally served as a director for Terex Corporation since 2007. According to the 2019 Proxy

Statement, as of April 12, 2019, Defendant Shaffer beneficially owned 66,799 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the

close of trading on April 12, 2019 was $63.19, Defendant Shaffer owned approximately $4.2

million worth of XPO stock.

       59.    For the fiscal year ended December 31, 2018, Defendant Shaffer received $291,546

in compensation from the Company. This included $100,000 in salary and $191, 546 in stock

awards.

       60.    The Company’s 2019 Proxy Statement stated the following about Defendant

Shaffer:

       Mr. Shaffer has served as a director of the company since September 2, 2011. From
       2002 to 2007, Mr. Shaffer was vice chairman and chief financial officer of Qwest
       Communications International, Inc. (now CenturyLink, Inc.). Previously,
       Mr. Shaffer was president and chief operating officer of Sorrento Networks, Inc.,
       executive vice president and chief financial officer of Ameritech Corporation, and
       held senior executive positions with The Goodyear Tire & Rubber Company, where
       he also served on the board of directors. Additionally, Mr. Shaffer is a director on
       the board of Terex Corporation (NYSE: TEX). He holds a master’s degree in
       management from the Sloan School of Management, Massachusetts Institute of
       Technology, and a degree in finance and business administration from the
       University of California, Berkeley.
       Board Committees:
       ■ Chairman of Audit Committee



                                               19
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 20 of 73 PageID #: 130



        Other Public Company Boards: Terex Corporation (since 2007)

        Mr. Shaffer brings to the Board:
        ■ Senior financial, operational and strategic experience with various large
        companies;

        ■ Corporate governance expertise from serving as director of various public
        companies; and

        ■ Financial expertise related to his qualifications as an “audit committee financial
        expert” under SEC regulations.

                FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

        61.     By reason of their positions as officers and/or directors of XPO and because of their

ability to control the business and corporate affairs of XPO, the Individual Defendants owed XPO

and its shareholders fiduciary obligations of trust, loyalty, good faith, and due care, and were and

are required to use their utmost ability to control and manage XPO in a fair, just, honest, and

equitable manner. The Individual Defendants were and are required to act in furtherance of the

best interests of XPO and its shareholders so as to benefit all shareholders equally.

        62.     Each director, officer, and controller of the Company owes to XPO and its

shareholders the fiduciary duty to exercise good faith and diligence in the administration of the

Company and in the use and preservation of its property and assets and the highest obligations of

fair dealing.

        63.     The Individual Defendants, because of their positions of control and authority as

directors, officers, and/or controllers of XPO, were able to and did, directly or indirectly, exercise

control over the wrongful acts complained of herein.

        64.     To discharge their duties, the officers, directors, and controllers of XPO were

required to exercise reasonable and prudent supervision over the management, policies, controls,

and operations of the Company.




                                                 20
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 21 of 73 PageID #: 131



       65.      Each Individual Defendant, by virtue of his or her position as a director, officer,

and/or controlling shareholder, owed to the Company and to its shareholders the highest fiduciary

duties of loyalty, good faith, and the exercise of due care and diligence in the management and

administration of the affairs of the Company, as well as in the use and preservation of its property

and assets. The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as directors, officers, and controllers of XPO, the

absence of good faith on their part, or a reckless disregard for their duties to the Company and its

shareholders that the Individual Defendants were aware or should have been aware posed a risk of

serious injury to the Company. The conduct of the Individual Defendants who were also officers,

directors, and/or controllers of the Company has been ratified by the remaining Individual

Defendants who collectively comprised XPO’s Board at all relevant times.

       66.      As senior executive officers, directors, and controllers of a publicly-traded

company whose common stock was registered with the SEC pursuant to the Exchange Act and

traded on the NYSE, the Individual Defendants had a duty to prevent and not to effect the

dissemination of inaccurate and untruthful information with respect to the Company’s financial

condition, performance, growth, operations, financial statements, business, products, management,

earnings, internal controls, and present and future business prospects, and had a duty to cause the

Company to disclose omissions of material fact in its regulatory filings with the SEC all those facts

described in this Complaint that it failed to disclose, so that the market price of the Company’s

common stock would be based upon truthful and accurate information. Additionally, the Individual

Defendants had a duty not to cause the Company to waste corporate assets by making the Company

repurchase its own stock at artificially inflated prices, to the detriment of the Company and its

shareholders.




                                                 21
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 22 of 73 PageID #: 132



       67.     To discharge their duties, the officers and directors of XPO were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of XPO were required

to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware and the United States, and

pursuant to XPO’s own Code of Conduct;

               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how XPO conducted its operations, and, upon receipt

of notice or information of imprudent or unsound conditions or practices, to make reasonable

inquiry in connection therewith, and to take steps to correct such conditions or practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of XPO and procedures for the reporting of the business and internal

affairs to the Board and to periodically investigate, or cause independent investigation to be made

of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that XPO’s operations would comply with all

applicable laws and XPO’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;




                                                22
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 23 of 73 PageID #: 133



               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         68.   Each of the Individual Defendants further owed to XPO and the shareholders the

duty of loyalty requiring that each favor XPO’s interest and that of its shareholders over their own

while conducting the affairs of the Company and refrain from using their position, influence or

knowledge of the affairs of the Company to gain personal advantage.

         69.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of XPO and were at all times acting within the course and scope of such agency.

         70.   Because of their advisory, executive, managerial, directorial, and controlling

positions with XPO, each of the Individual Defendants had access to adverse, non-public

information about the Company.

         71.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by XPO.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         72.   In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with


                                                 23
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 24 of 73 PageID #: 134



and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and assisted each other in breaching their respective duties.

       73.     The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, and violations of Sections 14(a), 10(b) and 20(a) of the Exchange Act; (ii) conceal adverse

information concerning the Company’s operations, financial condition, future business prospects,

and internal controls; and (iii) to artificially inflate the Company’s stock price while the Company

repurchased its own stock.

       74.     The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully or recklessly to conceal material

facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance of this

plan, conspiracy, and course of conduct, the Individual Defendants collectively and individually

took the actions set forth herein. Because the actions described herein occurred under the authority

of the Board, each of the Individual Defendants, who are directors of XPO, was a direct, necessary,

and substantial participant in the conspiracy, common enterprise, and common course of conduct

complained of herein.

       75.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or




                                                 24
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 25 of 73 PageID #: 135



 substantially assisted the accomplishment of that wrongdoing, and was or should have been aware

 of his or her overall contribution to and furtherance of the wrongdoing.

         76.    At all times relevant hereto, each of the Individual Defendants was the agent of

 each of the other Individual Defendants and of XPO and was at all times acting within the course

 and scope of such agency.

                                 XPO’S CODE OF CONDUCT

        77.     The Company’s Code of Business Ethics (the “Code of Conduct”) states that

“[e]veryone at our company is held to the same high standards: our management, board of directors,

employees, suppliers and business partners. This makes it easier for us to meet our obligations as a

team. The Code also serves to communicate our integrity to the business community and the public

at large.”

         78.    The Code of Conduct provides that the Company is committed to “maintaining the

  trust of customers and others in our marketplaces by acting with integrity, competing fairly, and

  protecting confidential information.” In connection with the Company’s commitment to convey

  honest and accurate information, the Code of Conduct maintains that XPO’s business capabilities

  are accurately portrayed, stating in relevant part, “XPO accurately portrays its business

  capabilities. You may not make false or misleading statements about XPO’s services or those of

  our competitors; you should never knowingly misrepresent facts to gain a competitive advantage

  or for any other purpose.”

         79.    The Code of Conduct states that XPO complies with the laws of all relevant

  governments that it does business with, stating that when dealing with a government entity or

  official, Company employees, officers, and/or directors may not “[m]ake false or misleading

  statements about XPO’s services or capabilities.” Further, the Code of Conduct states that:




                                                 25
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 26 of 73 PageID #: 136



       XPO complies with all laws and regulations that govern dealings with federal, state,
       provincial, county and local governments, including entities working on behalf of
       a government, or owned or controlled by a government. If you are involved in
       seeking government contract work for XPO, it is particularly important for you to
       understand and observe all applicable rules. If you have questions or concerns
       regarding our government contract obligations, contact the Compliance Office or
       the internal legal counsel for your location or business unit.

       80.     The Code of Conduct also emphasizes that XPO complies with all laws and

regulations governing international trade, stating in relevant part:

       XPO does not permit the export or import of goods, services or data without
       appropriate authorization. When shipping under a government authorization, you
       must comply with all terms and conditions of the authorization and you cannot
       divert shipments to a place or person not included in the authorization. To ensure
       that the company can comply with government reporting requirements relating to
       international trade, you must properly document all export and import transactions.

       81.     The Code of Conduct outlines under a section titled “Protection of Company

Assets” that, “[w]e are committed to safeguarding the integrity of XPO’s assets, including the

information we receive from or provide to shareholders, regulators, business partners and other

third parties. We avoid conflicts of interest and we do business on our merits.” In the same section,

the Code of Conduct states that all public reports must be accurate, timely, and complete, stating

in relevant part:

       Our company’s senior financial officers must ensure that all financial information
       disclosed in public communications and in periodic reports with the U.S. Securities
       and Exchange Commission is complete, accurate, timely and understandable.
       Persons responsible for preparing such documents must ensure that all accounting
       records, and the reports produced from such records, fairly and accurately represent
       the transactions to which they relate. These records and reports must include
       reasonable detail and be supported by appropriate documentation. If you become
       aware of anything in the company’s accounting records or reports that is false or
       misleading, inform the company’s Chief Legal Officer immediately.

       82.     The Individual Defendants violated the Code of Conduct by allowing the Company

to issue materially false and misleading statements to the public and to facilitate and disguise the

Individual Defendants’ violations of law, including breaches of fiduciary duty, waste of corporate



                                                26
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 27 of 73 PageID #: 137



assets, unjust enrichment, and violations of Sections 14(a), 10(b) and 20(a) of the Exchange Act,

and failing to report the same.

                       INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       83.     XPO purports to be a top ten global provider of cutting-edge supply chain solutions

to the most successful companies in the world. The Company derives its revenue from a variety of

sectors in which it operates, including retail, e-commerce, food and beverage, consumer packaged

goods, and industrial. The Company has two reportable segments, Transportation and Logistics.

The Company’s Transportation segment consists of a network for transporting customers’ goods,

primarily by way of owned, brokered, and contracted truck transportation services. The

Company’s Logistics segment consists of order fulfillment services for goods purchased on the

internet, which the Company stores and ships from its warehouse facilities located across the U.S.

XPO mainly operates as a transportation service company, providing services to multiple countries

through its reportable segments.

       84.      Prior to the Relevant Period, XPO was an unprofitable company. This changed

during the Company’s fiscal quarter ended June 30, 2016 (“2Q16”), when XPO, through the

acquisition of another company, inherited a business relationship with Amazon.

       85.     Amazon is a multinational technology company based in Seattle, Washington. It is

the world’s largest online retailer, and one of the world’s most valuable companies.

       86.     At the outset of XPO’s business relationship with Amazon, Amazon informed XPO

that it did not intend to continue business operations with XPO over the long term.




                                               27
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 28 of 73 PageID #: 138



       87.     2Q16 was the first financial quarter during which XPO turned a profit, and from

2Q16 through at least April 2018, Amazon contributed materially to the Company’s profits and

growth. During this period, Amazon was XPO’s largest customer.

       88.     Although XPO did not disclose that Amazon was its largest customer until February

15, 2019, the Company’s annual report filed with the SEC for the fiscal year ended December 31,

2016 on a Form 10-K (the “2016 10-K”) stated that business with the Company’s largest customer

made up “approximately 3%,” or roughly $43.8 million of XPO’s $14.6 billion in revenue for the

fiscal year ended December 31, 2016.

       89.     XPO purposefully omitted the language referencing its largest customer’s

contribution to the Company’s revenue in its annual report filed with the SEC for the fiscal year

ended December 31, 2017 on a Form 10-K (the “2017 10-K”).5

       90.     On July 17, 2017, the Company announced a planned registered offering (the

“Offering”) of 11,000,000 shares of its common stock.

       91.     On July 20, 2017, the Company filed a registration statement on Form S-3 (the

“Registration Statement”) and a Rule 424(b) Prospectus (the “Prospectus”) with the SEC, in

connection with the Offering. On or about that same day, the Company priced the 11,000,000

shares to be issued in connection with the Offering at $60.50 per share.

       92.     The Registration Statement and Prospectus were signed by Defendants Jacobs and

Hardig, and incorporated the 2016 10-K and the Company’s quarterly report for the fiscal quarter

ended March 31, 2017 filed with the SEC on Form 10-Q (the “1Q17 10-Q”) by reference.




5
 The Company’s 2018 10-K revealed that XPO’s largest customer had generated approximately
$900 million for the Company during the fiscal year ended December 31, 2018. As such, the
Company’s business with Amazon increased the Company’s revenue, earnings, and cashflow by
approximately 105%.


                                                28
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 29 of 73 PageID #: 139



         93.    The Company was required to adequately disclose “any known trends or

uncertainties that have had or that the registrant reasonably expects will have a material favorable

or unfavorable impact on net sales or revenues or income from continuing operations” in

connection with the Offering, as required by Item 303 of SEC Regulation S-K, 19 C.F.R. §229.303

(“Item 303”).

         94.    On April 23, 2018, XPO issued a press release revealing that it had hired Amazon’s

Head of Finance for Worldwide Transportation and Logistics, Kenneth Wagers III, to serve as

XPO’s Chief Operating Officer (“COO”). Wagers’ employment agreement with XPO included a

provision specifically preventing him from returning to work at Amazon for a period of several

years.

         95.    A day later, on April 24, 2018, XPO issued a press release announcing XPO Direct,

an order distribution service for businesses engaged in e-commerce. The Company purported that

XPO Direct would allow businesses to deliver their goods nearly anywhere in the U.S. within two

days, “at a fraction of the usual cost.” A February 18, 2019 Deutsche Bank report on XPO Direct

noted that XPO Direct was “similar, if not exactly like Fulfillment by Amazon.”

         96.    Fulfillment by Amazon (“Amazon FBA”) is a service provided by Amazon that

handles the storage, packaging, and shipping of merchandise for third-party sellers. It is a critical

component of Amazon’s overall business model, and generates billions of dollars in sales revenue

for Amazon.

         97.    On April 25, 2018, Defendant Jacobs rang the Opening Bell at the NYSE to mark

the launch of XPO Direct.

         98.    Amazon has a well-known reputation for being extremely aggressive with

competing businesses, and the Defendants were likely aware that hiring away one of Amazon’s




                                                 29
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 30 of 73 PageID #: 140



top executives, and announcing a service that would directly compete with Amazon FBA could

provoke Amazon into accelerating its plans to end its business relationship with XPO.

       99.     Predictably, between the end of March and the beginning of April 2018, Amazon

began to execute its stated plans to end its business relationship with XPO, as evidenced by a

number of instances of Amazon scaling back its operations with XPO in the Company’s

Transportation segment and at the Company’s warehouse facilities during the first half of 2018.

        100. XPO reported a decline of approximately 1.1% in its tonnage figures during March

2018, which continued to decline throughout the remainder of 2018. Tonnage is a measure of

weight shipped, which the Company uses to evaluate the amount of freight handled by its

Transportation segment. This decline roughly coincided with the beginning of Amazon scaling

back its business with XPO. Prior to March 2018, XPO’s tonnage figures had been consistently

increasing.

       101.    To illustrate, XPO’s Aberdeen, Maryland warehouse shipped between 11,000 and

12,000 units of freight each day during Amazon’s critically important “Amazon Prime” week in

July 2017. During the July 2018 Amazon Prime week, only about 4,000 units were shipped each

day from the Aberdeen, Maryland facility. XPO’s other facilities experienced similar declines in

Amazon-related shipping during this period.

       102.    Between April 2018 and July 2018, Amazon winded down its business at XPO

Edgerton, a warehouse in Edgerton, Kansas that XPO operated for Amazon, by decreasing its

inbound and outbound merchandise at the facility. XPO Edgerton was especially important as a

hub for XPO’s Logistics segment, due to its central location in the U.S. and its access to important

transportation infrastructure.




                                                30
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 31 of 73 PageID #: 141



       103.    This eventually caused XPO to close down XPO Edgerton, though the Company

did not announce the closing of the facility until January 2019.

       104.    Between June 2018 and October 2018, Amazon similarly winded down its business

at XPO’s “AZM” warehouse in Baltimore, Maryland and XPO’s “AZT” warehouse in Fort Worth,

Texas. As a result, XPO enacted mass layoffs at both its AZM and AZT warehouses, and later

closed down its AZM warehouse in March 2019.

       105.    Moreover, a number of XPO and Amazon employees during this period noticed

certain “red flags” at both XPO and Amazon warehouses indicating that Amazon had begun

withdrawing its business.6 These “red flags” included the slowing down of inbound and outbound

Amazon merchandise, warehouse racks used to store Amazon merchandise at XPO facilities

“getting pretty empty,” a decrease in the number of XPO trailers at Amazon warehouses, and a

slowing down of worker activity at XPO warehouses during peak months.

       106.    Taken together, the events referenced in ¶¶99–105 would have made it clear to the

Individual Defendants that Amazon had begun to act on its stated plan to end its business

relationship with the Company.

       107.    Moreover, on July 19, 2018, after a private meeting between Company

representatives and Deutsche Bank analysts, Deutsche Bank published a report stating that the

Company “expected [XPO Direct] to be a $1B revenue business in a ‘few years’ – from $0 last

year.” This demonstrates that the Individual Defendants were likely aware that the Company’s

other revenue sources, such as XPO Direct, would not be able to compensate for the decline in the

Company’s revenue flowing from the loss of the Company’s Amazon business.



6
 The Securities Class Action includes excerpts from interviews with former employees of the
Company and an Amazon manager that support the allegations contained herein that the Individual
Defendants were aware that Amazon had begun withdrawing its business from XPO.


                                                31
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 32 of 73 PageID #: 142



       108.    As Amazon continued to wind down its businesses with XPO, on August 1, 2018,

shortly before the Company issued its financial statements for the fiscal quarter ended June 30,

2018, Defendant Hardig resigned from his position as CFO. The Company gave no reason for his

departure.

       109.    On October 31, 2018, shortly before the Company issued its financial statements

for the fiscal quarter ended September 30, 2018, the Company announced that Defendant Malat

would be resigning from his position with the Company.

       110.    Defendants Hardig and Malat, along with Defendant Jacobs, were the Company

executives responsible for discussing the Company’s financial condition with investors in the

conference calls held after the release of the Company’s quarterly and yearly financial statements.

       False and Misleading Statements

       August 3, 2016 2Q16 Press Release and Presentation

       111.    On August 3, 2016, XPO issued a press release detailing its financial results for the

fiscal quarter ended June 30, 2016 (the “2Q16 Press Release”).

       112.    That same day, XPO also issued a presentation and script, which stated that XPO

was a “well diversified company,” and had a “highly diversified” customer base.

       August 4, 2016 Conference Call

       113.    On August 4, 2016, XPO held a conference call, during which Defendant Jacobs

addressed the financial results detailed in the 2Q16 Press Release and took questions from

investors and analysts. In relevant part, Defendant Jacobs stated:

       We started the call with saying that we’re at a positive inflection point in the
       evolution of our Company. And that we are reaping the rewards of the last five
       years. We have built a very well diversified, well functioning global business that
       provides significant value to our customers.




                                                32
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 33 of 73 PageID #: 143



       The proof is in the pudding. Look at the numbers this quarter. We had record
       EBITDA, way above expectations. We had record cash flow from ops, way above
       expectations. Record free cash flow. We have a clearly defined action plan to go
       from $1.265 billion of EBITDA this year to our $1.7 billion target in 2018.

       August 8, 2016 Form 10-Q

       114.    On August 8, 2016, the Company filed with the SEC its quarterly report for the

fiscal quarter ended June 30, 2016 on a Form 10-Q (the “2Q16 10-Q”). The 2Q16 10-Q was signed

by Defendants Jacobs and Hardig, and contained certifications pursuant to Rule 13a-14(a) and

15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by

Defendants Jacobs and Hardig attesting to the accuracy of the financial statements contained

therein, the disclosure of any material changes to the Company’s internal controls, and the

disclosure of any fraud committed by the Company, its officers, or its directors.

       115.    The 2Q16 10-Q included a list of risk factors, incorporated by reference from the

Company’s annual report for the fiscal year ended December 31, 2015 on a Form 10-K (the “2015

10-K”), which contained the following statement:

       No single customer accounted for more than 2% of our consolidated pro forma
       revenue for 2015. We do not believe the loss of any single customer would
       materially impair our overall financial condition or results of operations; however,
       collectively, some of our large customers might account for a relatively significant
       portion of the growth in revenue and margins in a particular quarter or year. Our
       contractual relationships with customers generally are terminable at will by the
       customers on short notice and do not require the customer to provide any minimum
       commitment. Our customers could choose to divert all or a portion of their business
       with us to one of our competitors, demand rate reductions for our services, require
       us to assume greater liability that increases our costs, or develop their own logistics
       capabilities. Failure to retain our existing customers or enter into relationships with
       new customers could materially impact the growth in our business and the ability
       to meet our current and longterm financial forecasts.

       November 2, 2016 3Q16 Press Release and Presentation

       116.    On November 2, 2016, XPO issued a press release detailing its financial results for

the fiscal quarter ended September 30, 2016 (the “3Q16 Press Release”).



                                                 33
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 34 of 73 PageID #: 144



       117.    That same day, XPO also issued a presentation and script, which stated that XPO

was “well diversified,” and had a “highly diversified” customer base.

       November 3 Conference Call

       118.    On November 3, 2016, XPO held a conference call, during which Defendant Jacobs

addressed the financial results detailed in the 3Q16 Press Release and took questions from

investors and analysts. During the call, Defendant Jacobs stated that XPO had “reached a positive

inflection point in the evolution of [its] business,” and that XPO’s strategy had been “to be very

well diversified, well diversified by geography, well diversified by type of customer, well

diversified by service offering.”

       November 8, 2016 Form 10-Q

       119.    On November 8, 2016, the Company filed with the SEC its quarterly report for the

fiscal quarter ended September 30, 2016 on a Form 10-Q (the “3Q16 10-Q”). The 3Q16 10-Q was

signed by Defendants Jacobs and Hardig, and contained SOX certifications signed by Defendants

Jacobs and Hardig attesting to the accuracy of the 3Q16 10-Q.

       120.    The 3Q16 10-Q included a list of risk factors, incorporated by reference from the

2015 10-K, which contained the following statement:

       No single customer accounted for more than 2% of our consolidated pro forma
       revenue for 2015. We do not believe the loss of any single customer would
       materially impair our overall financial condition or results of operations;
       however, collectively, some of our large customers might account for a relatively
       significant portion of the growth in revenue and margins in a particular quarter or
       year. Our contractual relationships with customers generally are terminable at will
       by the customers on short notice and do not require the customer to provide any
       minimum commitment. Our customers could choose to divert all or a portion of
       their business with us to one of our competitors, demand rate reductions for our
       services, require us to assume greater liability that increases our costs, or develop
       their own logistics capabilities. Failure to retain our existing customers or enter into
       relationships with new customers could materially impact the growth in our
       business and the ability to meet our current and longterm financial forecasts.




                                                 34
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 35 of 73 PageID #: 145



    (Emphasis added).

       February 21, 2017 Press Release and Presentation

       121.    On February 21, 2017, XPO issued a press release detailing its financial results for

the fiscal year ended December 31, 2016. (the “Fiscal 2016 Press Release”).

       122.    That same day, XPO also issued a presentation and script, which stated that XPO

was “well diversified,” and had a “highly diversified” customer base.

       February 28, 2017 Form 10-K

       123.    On February 28, 2017, the Company filed with the SEC its 2016 10-K, which was

signed by all of the Individual Defendants, as well as non-party Global Chief Accounting Officer

Lance A. Robinson. The 2016 10-K contained SOX certifications signed by Defendants Jacobs

and Hardig attesting to the accuracy of the 2016 10-K.

       124.    In relevant part, the 2016 10-K stated that the Company had a “diversified customer

base that minimizes our concentration risk: in 2016, approximately 8% of our revenue was

attributable to our top five clients, with our largest customer accounting for approximately 3% of

revenue.”

       April 17, 2017 Proxy Statement
       125.    The Company filed its 2017 Proxy Statement with the SEC on April 17, 2017.

Defendants Jacobs, Ashe, DeJoy, Jesselson, Kingshott, Papastavrou, and Shaffer solicited the 2017

Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained material

misstatements and omissions.7



7
 Plaintiffs’ allegations with respect to the misleading statements in the 2017 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiffs specifically disclaim any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                  35
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 36 of 73 PageID #: 146



       126.    The 2017 Proxy Statement stated, regarding the Company’s Code of Conduct, that,

“[w]e have a Code of Business Ethics that applies to our directors and executive officers. This

code is designed to deter wrongdoing, to promote the honest and ethical conduct of all employees

and to promote compliance with applicable governmental laws, rules and regulations, as well as

to provide clear channels for reporting concerns.”

       127.    The 2017 Proxy Statement was false and misleading because, despite assertions to

the contrary, its Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Conduct.

       128.    The Individual Defendants also caused the 2017 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to strongly correlate pay

and performance, in order to “to align the interests of our executive team with the interests of our

stockholders” while failing to disclose that the Company’s share price was artificially inflated as

a result of false and misleading statements alleged herein.

       129.    The 2017 Proxy Statement also failed to disclose, inter alia, that: (1) a significant

amount of the Company’s growth was due to its business relationship with Amazon, the

Company’s largest customer; (2) as a result of its dependence on this relationship, the Company

was not as well diversified as it purported to be; (3) Amazon had made clear to the Company that

the Company’s business relationship with Amazon was only going to be temporary; (4) the

dissolution of the Company’s business relationship with Amazon would have a significantly

negative effect on the Company’s growth and financial condition; and (5) the Company failed to

maintain internal controls. As a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times.




                                                 36
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 37 of 73 PageID #: 147



       May 3, 2017 1Q17 Press Release and Presentation

       130.   On May 3, 2017, XPO issued a press release detailing its financial results for the

fiscal quarter ended March 31, 2017 (the “1Q17 Press Release”).

       131.   That same day, XPO also issued a presentation and script, which stated that XPO

was “well diversified,” and had a “highly diversified” customer base.

       May 4, 2017 Conference Call

       132.   On May 4, 2017, XPO held a conference call, during which Defendant Jacobs

addressed the financial results detailed in the 1Q17 Press Release and took questions from

investors and analysts. During the call, an analyst for KeyBanc asked Defendant Jacobs the

following question:

       Let me ask it this way, is there anything in the first quarter that you view as being
       unsustainable or anything that kind of helped you if it was fuel trends in the LTL
       business or something that you’re watching that, that may not repeat in the first
       quarter as you think about the progression through the year?

       133.   Defendant Jacobs responded as follows:

       I don’t, Todd. I think the first quarter was a quarter where we had to work hard.
       And we had some headwinds, we had some tailwinds. But internally, as an
       organization, it’s really jelling. And people are very focused on the right levers in
       order to improve both the profitability of the company and customer service at the
       same time. And it’s broad-based by our different business lines and by our
       geography. So I am optimistic about the year, starting off on a very good foot.

       May 9, 2017 Form 10-Q

       134.   On May 9, 2017, the Company filed with the SEC the 1Q17 10-Q. The 1Q17 10-Q

was signed by Defendants Jacobs and Hardig, and contained SOX certifications signed by

Defendants Jacobs and Hardig attesting to the accuracy of the 1Q17 10-Q.




                                                37
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 38 of 73 PageID #: 148



       135.    The 1Q17 10-Q stated that the Company’s customers are “highly diversified across

every major industry, with retail and e-commerce historically accounting for approximately a

quarter of our revenue.”

       July 20, 2017 Registration Statement and Prospectus

       136.    On July 17, 2017, the Company issued a press release announcing its plans to issue

11,000,000 shares of its common stock through the Offering.

       137.    On or about July 20, 2017, the Company filed a registration statement on Form S-

3 (the “Registration Statement”) and a Rule 424(b) Prospectus (the “Prospectus”) with the SEC,

in connection with the Offering. On or about that same day, the Company priced the 11,000,000

shares to be issued in connection with the offering at $60.50 per share.

       138.    The Registration Statement and Prospectus were signed by Defendants Jacobs and

Hardig, and incorporated the 2016 10-K and the 1Q17 10-Q by reference.

       139.    The Registration Statement and Prospectus were false and misleading because they

failed to disclose the impact of XPO’s dependence on its business with Amazon, and the impending

cessation of that business on the Company’s material trends and uncertainties, as required by Item

303.

       August 2, 2017 2Q17 Press Release and Presentation

       140.    On August 2, 2017, XPO issued a press release detailing its financial results for the

fiscal quarter ended June 30, 2017 (the “2Q17 Press Release”).

       141.    That same day, XPO also issued a presentation and script, which stated that XPO

had a “highly diversified” customer base.

       August 4, 2017 Form 10-Q




                                                38
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 39 of 73 PageID #: 149



       142.   On August 4, 2017, the Company filed with the SEC its quarterly report for the

fiscal quarter ended June 30, 2017 on a Form 10-Q (the “2Q17 10-Q”). The 2Q17 10-Q was signed

by Defendants Jacobs and Hardig, and contained SOX certifications signed by Defendants Jacobs

and Hardig attesting to the accuracy of the 2Q17 10-Q.

       143.   The 2Q17 10-Q stated that the Company’s customers are “highly diversified across

every major industry, with retail and e-commerce historically accounting for approximately a

quarter of our revenue.”

       November 2, 2017 3Q17 Press Release and Presentation

       144.   On November 2, 2017, XPO issued a press release detailing its financial results for

the fiscal quarter ended September 30, 2017 (the “3Q17 Press Release”).

       145.   That same day, XPO also issued a presentation and script, which stated that XPO

had a “highly diversified” customer base.

       November 6, 2017 Form 10-Q

       146.   On November 6, 2017, the Company filed with the SEC its quarterly report for the

fiscal quarter ended September 30, 2017 on a Form 10-Q (the “3Q17 10-Q”). The 3Q17 10-Q was

signed by Defendants Jacobs and Hardig, and contained SOX certifications signed by Defendants

Jacobs and Hardig attesting to the accuracy of the 3Q17 10-Q.

       147.   The 3Q17 10-Q stated that the Company’s customers are “highly diversified across

every major industry, with retail and e-commerce historically accounting for approximately a

quarter of our revenue.”

       February 7, 2018 Press Release and Presentation

       148.   On February 7, 2018, XPO issued a press release detailing its financial results for

the fiscal year ended December 31, 2017 (the “Fiscal 2017 Press Release”).




                                              39
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 40 of 73 PageID #: 150



       149.    That same day, XPO also issued a presentation and script, which stated that XPO

had a “highly diversified” customer base.

       150.    With respect to the Company’s financial guidance and target outlook for 2018, the

Fiscal 2017 Press Release stated that for “2018, [XPO] reaffirmed [its] target for adjusted EBITDA

of at least $1.6 billion, and raised [its] 2017–2018 cumulative free cash flow target to

approximately $1 billion, from approximately $900 million.”

       151.    The Fiscal 2017 Press Release was false and misleading because the financial

guidance it contained did not reflect Amazon’s winding down of its business with the Company,

which would have a material effect on the Company’s financial condition during 2018.

       February 12, 2018 Form 10-K

       152.    On February 12, 2018, the Company filed with the SEC its 2017 10-K, which was

signed by all of the Individual Defendants, as well as non-party Global Chief Accounting Officer

Lance A. Robinson, and which contained SOX certifications signed by Defendants Jacobs and

Hardig attesting to the accuracy of the 2017 10-K.

       153.    In relevant part, the 2017 10-K stated that the Company had a “diversified customer

base that minimizes our concentration risk: in 2017, approximately 10% of our revenue was

attributable to our top five customers.”

       154.    The 2017 10-K did not include the language contained in the 2016 10-K referencing

XPO’s largest customer’s contribution to the Company’s revenue.

       April 18, 2018 Proxy Statement
        155. The Company filed its 2018 Proxy Statement with the SEC on April 18, 2018.

Defendants Jacobs, Ashe, DeJoy, DeSalva, Jesselson, Kingshott, Papastavrou, and Shaffer




                                               40
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 41 of 73 PageID #: 151



solicited the 2018 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which

contained material misstatements and omissions.8

       156.    The 2018 Proxy Statement stated, regarding the Company’s Code of Conduct, that,

“[w]e have a Code of Business Ethics that applies to our directors and executive officers. This

code is designed to deter wrongdoing, to promote the honest and ethical conduct of all employees

and to promote compliance with applicable governmental laws, rules and regulations, as well as

to provide clear channels for reporting concerns.”

       157.    The 2018 Proxy Statement was false and misleading because, despite assertions to

the contrary, its Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Conduct.

       158.    The Individual Defendants also caused the 2018 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to strongly correlate pay

and performance, in order to “to align the interests of our [non-executive officers] with the interests

of our stockholders” while failing to disclose that the Company’s share price was artificially

inflated as a result of false and misleading statements alleged herein.

       159.    The 2018 Proxy Statement also failed to disclose, inter alia, that: (1) a significant

amount of the Company’s growth was due to its business relationship with Amazon, the

Company’s largest customer; (2) as a result of its dependence on this relationship, the Company

was not as well diversified as it purported to be; (3) Amazon had made clear to the Company that



8
 Plaintiffs’ allegations with respect to the misleading statements in the 2018 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiffs specifically disclaim any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                  41
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 42 of 73 PageID #: 152



the Company’s business relationship with Amazon was only going to be temporary; (4) the

dissolution of the Company’s business relationship with Amazon would have a significantly

negative effect on the Company’s growth and financial condition; and (5) the Company failed to

maintain internal controls. As a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times.

       May 2, 2018 1Q18 Press Release and Presentation

       160.    On May 2, 2018, XPO issued a press release detailing its financial results for the

fiscal quarter ended March 31, 2018 (the “1Q18 Press Release”).

       161.    That same day, XPO also issued a presentation and script, which stated that XPO’s

“markets” (rather than its customers) were “highly diversified.”

       162.    The 1Q18 Press Release also reaffirmed the 2018 financial guidance and target

outlook that had been given in the Fiscal 2017 Press Release.

       163.    The 1Q18 Press Release was false and misleading because the financial guidance

it contained did not reflect Amazon’s winding down of its business with the Company, which was

already having a material effect on the Company’s financial condition during 2018.

       May 3, 2018 Conference Call

       164.    On May 3, 2018, XPO held a conference call, during which Defendant Jacobs

addressed the financial results detailed in the 1Q18 Press Release and took questions from

investors and analysts. During the call, Defendant Jacobs stated that the Company was “on track

to deliver on [its] targets of at least $1.6 billion of adjusted EBITDA this year and approximately

$1 billion of cumulative free cash flow for 2017 and 2018.”

       165.    During the May 3, 2018 conference call, an analyst for Deutsche Bank asked

Defendant Jacobs the following question:




                                                 42
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 43 of 73 PageID #: 153



       [I]s there any kind of reason to think the revenue and EBITDA growth of the
       business is actually very strong, not even just the 11% or the 10.4% you did last
       quarter, but really kind of even within that high single-digit framework that you
       provided. Is there any reason to think kind of that type of revenue growth and
       EBITDA growth that you’re achieving even this year slows? If you can just help us
       think about that as you look at the pipeline of new business, because that is kind of
       top of mind right now, especially in the Transportation segment?

       166.   Defendant Jacobs responded as follows:

       There is no reason to think it’s going to slow, and I don’t know that we’re in any
       better position than everyone else to predict what the economy is going to do over
       the next few years. . . . So for the time being and for the foreseeable future, absent
       some geopolitical events, life looks good, at least from our point of view just
       looking at our customers and seeing what our customers are doing and saying.

   (Emphasis added).

       167.   The statements referenced in ¶166 were false and misleading because Defendant

Jacobs was or should have been aware that (1) the Company’s internal projections showed that

Amazon would generate over $950 million for the company in 2018; (2) Amazon had begun to act

on its stated plans to end its business relationship with the Company; and (3) as result, the

Company’s revenue and EBITDA growth would likely slow.

       168.   Analysts reacted positively to Defendant Jacobs’ statements during the May 3, 2018

conference call. On May 4, 2018, Morgan Stanley issued a report echoing Defendant Jacobs’

optimistic statements about the Company’s growth and prospects, stating, in relevant part:

       We see little to no threat of new entrants being able to make a mark quickly in the
       last mile space despite recent headlines and we believe CL [contract logistics]
       remains one of the last businesses to be ‘Amazon-ized’ as XPO’s large retail and
       industrial customers are likely unwilling to hand over their entire supply chains to
       AMZN to control.

       May 9, 2018 “Mad Money” Segment

       169.   On or about May 9, 2018, Defendant Jacobs appeared as a guest on “Mad Money,”

a television show broadcast on CNBC that provides commentary on investment and speculation in




                                                43
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 44 of 73 PageID #: 154



publicly traded stocks. The host of the show, Jim Cramer, stated to viewers, “To the extent that

any investors had any concerns about XPO’s relationship with Amazon, Jacobs reassured them

that they had nothing to worry about.”

       170.    During the show, in response to a statement by Cramer that XPO and Amazon had

a “synergistic” relationship, Defendant Jacobs stated that, “Amazon’s growing so much faster than

we are. We’re proud that we grew 11% (organically) in the first quarter, so compared to other

transportation companies, we’re at the top. Amazon grew 45%.”

       171.    Cramer then stated “[b]ut you play a big role in trying to get bigger . . . packages to

people[] everywhere.”

       172.    Defendant Jacobs replied “Absolutely. And we have Amazon as a customer and we

have many other ecommerce players as a customer. We’re facilitating their growth.”

       August 1, 2018 2Q18 Press Release

       173.    On August 1, 2018, XPO issued a press release detailing its financial results for the

fiscal quarter ended June 30, 2018 (the “2Q18 Press Release”).

       174.    In relevant part, the 2Q18 Press Release stated that the Company was “on track to

deliver on [its] target of at least $1.6 billion of adjusted EBITDA this year, which reflects a 17%

increase over 2017.”

       August 2, 2018 Conference Call

       175.    On August 2, 2018, XPO held a conference call, during which Defendant Jacobs

addressed the financial results detailed in the 2Q18 Press Release and took questions from

investors and analysts. During the call, an analyst for Citigroup asked Defendant Jacobs, “[i]n

terms of revenue, does it feel like a decent run rate to think about for the back half? Just trying to

get a sense of how that looks.”




                                                 44
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 45 of 73 PageID #: 155



       176.    In response, Defendant Jacobs stated, “[y]es, in this range. We’ve always been

saying for the last few months, high single digits, low double digits and nothing’s slowed down at

all in terms of that guidance.”

       177.    During the August 2, 2018 conference call, an analyst for Deutsche Bank further

questioned Defendant Jacobs about XPO’s growth, stating:

       Just want to understand is kind of the 17% or mid-teens type EBITDA growth that
       you’re posting this year sustainable in your view, as you look through ‘19 and ‘20,
       given the book of business and then, does the CapEx intensity change at all. I think
       you’re running about 2.8% of sales this year. Does that actually go down as the
       sales growth, or should we expect that to kind of move up, given some of the
       initiatives that you’re accelerating?

       178.    Defendant Jacobs responded by claiming that he did not see “any slowing down”

of the Company’s growth, stating, in relevant part:

       Sure. So let’s do all 3 lines. Let’s do organic revenue growth, let’s do EBITDA
       growth, let’s go free cash flow/CapEx since they’re related to each other. On the
       sales side, on the revenue growth side, very buoyant, that’s partly because it’s a
       good economy, it’s a good market. It’s partly because we’re doing a lot of
       company-specific things in terms of operational excellence, in terms of hitting on
       all 8 cylinders that customers are rewarding us with our greater-than-fair share of
       their wallet. So I expect that organic revenue growth is going to stay in this high
       level, high single digits, low-double digits for the foreseeable future. I don’t see
       any slowing down on that. EBITDA, we haven’t done a bottoms-up budget yet at
       all, that process is just starting. On a preliminary basis, yes, I think something in
       the 15% to 18% range is very reasonable to assume for continued EBITDA growth
       for the foreseeable future.

       In terms of free cash flow, we will generate more free cash flow next year than we
       did this year, even though we’ve generated very substantial amount of free cash
       flow this year. And this year we’ll have about 70-something percent more free cash
       flow than last year. I don’t think it’s going to be 70% more, because I think there’s
       going to be more opportunities for deploying CapEx, but it’s way too early in this
       year to be giving specific guidance for CapEx for next year. But I can tell you this:
       last week, we had about 45 of our top executives in for 3 days for quarterly
       operating review. People are confident in their business. Peoples’ customers are
       confident in their business




                                                45
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 46 of 73 PageID #: 156



       179.    The statements referenced in ¶¶176 and 178 were false and misleading because the

financial guidance Defendant Jacobs reaffirmed did not reflect Amazon’s winding down of its

business with the Company, which was already having a material effect on the Company’s

financial condition, as evidenced by the 2% decline in the Company’s growth during 2Q18.

       October 31, 2018 3Q18 Press Release

       180.    On October 31, 2018, XPO issued a press release detailing its financial results for

the fiscal quarter ended September 30, 2018 (the “3Q18 Press Release”).

       181.    The 3Q18 Press Release disclosed that XPO had missed its earnings and revenue

expectations for the quarter as a result of a “customer bankruptcy.”

       182.    The 3Q18 Press Release was false and misleading because the Company did not

miss its earnings and revenue expectations for the quarter merely because of a “customer

bankruptcy”; rather, the missed expectations were in large part caused by the loss of the

Company’s Amazon business.

       November 1, 2018 Conference Call

       183.    On November 1, 2018, XPO held a conference call, during which Defendant Jacobs

addressed the financial results detailed in the 3Q18 Press Release and took questions from

investors and analysts.

       184.    During the call, Defendant Jacobs claimed that the Company had “miss[ed] the

quarter” due to a “rounding error” made by House of Fraser, one of XPO’s customers.

       185.    A KeyBanc analyst questioned Defendant Jacobs with respect to the “rounding

error” through the following exchange:

       [KeyBanc analyst:] I guess, just maybe a housekeeping one to start. Brad [Jacobs],
       do you have – what is the annual EBITDA run rate from the customer bankruptcy
       that happened here in the quarter?




                                                46
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 47 of 73 PageID #: 157



        [Jacobs:] It was mid – low single-digit millions EBITDA.

       [KeyBanc analyst:] On a full year basis, it was a low single digits of EBITDA?

       [Jacobs:] Yes, which is – which still really bothered us because here, we are,
       making low-single-digit millions in EBITDA, and we let our heart get ahead of our
       mind in trying to support a customer and ended up writing-off $16 million. But
       c’est la vie.

       [KeyBanc analyst:] Okay. Got it. And then – so we think about the growth rates
       going forward though it’s not a huge comp to overcome that on an annual basis?

       [Jacobs:] It’s a rounding error, but it made us miss the quarter, which is something
       we work really hard not to do. So on a long-term basis, it’s really just – it’s nothing.
       It’s a few million bucks.

       186.    Defendant Jacobs also stated that the Company had revised its financial guidance

for 2018 to $1.585 billion, stating, in relevant part:

       We generated [third quarter 2018] adjusted EBITDA of $415 million despite a $16
       million headwind from a customer bankruptcy in Europe.

       We’ve updated our full year 2018 target for adjusted EBITDA to approximately
       $1.585 billion. The revised target reflects the impact of the customer bankruptcy I
       mentioned earlier. And we’ve reaffirmed our target for approximately $1 billion
       of cumulative free cash flow over 2017 and ’18.

       Given our strategic positioning, we expect to continue to outpace the market in any
       macro environment, and we’re looking at some exciting opportunities to accelerate
       that growth through acquisitions. Now, as you saw from yesterday’s release, Scott
       [Malat] will be leaving us in December.

       187.    Also during the call, with respect to the Company’s declining tonnage figures,

Defendant Malat stated:

       Our LTL tonnage declined 1.5% due to our decision to selectively target more
       profitable freight, partially offset by a 3% volume increase in higher-margin local
       freight. We were able to further reduce our purchased transportation costs by
       increasing utilization of our owned trucks to offset inflation. Purchased
       transportation made up 26% of our linehaul miles in the quarter versus 33% from a
       year ago.




                                                  47
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 48 of 73 PageID #: 158



        188.     Defendant Jacobs also commented on the Company’s tonnage figures during the

call, stating,

        Tonnage was down, though. Tonnage was down 1.5%, which is in-line with recent
        quarters and consistent with our strategy of selectively targeting the more – the
        freight that fits our network best, more profitable freight. And you mentioned the
        investment in the local sales force. I’m very happy that we did that. And the proof’s
        in the pudding, where our local tonnage was up 3% in the third quarter.

        189.     The statements referenced in ¶¶184–185 were false and misleading because the

Company did not miss its earnings and revenue expectations for the quarter merely because of a

“customer bankruptcy”; rather, the missed expectations were in large part caused by the loss of the

Company’s Amazon business.

        190.     The statements referenced in ¶186 were false and misleading because the revised

financial guidance of $1.585 billion did not reflect Amazon’s winding down of its business with

the Company, which would have a material effect on the Company’s financial condition during

2018.

        191.     Following the November 1, 2018 conference call, the price of the Company’s stock

fell 2.67% from $89.38 at the close of business on October 31, 2018 to $86.99 at the close of

business on November 1, 2018.

        192.     The statements referenced in ¶¶111–124, 130–138, 140–150, 152–154, 160–162,

164, 166, 169–170, 172–176, 178, 180–181, and 183–188 were materially false and/or misleading

because they failed to disclose, inter alia, that: (1) a significant amount of the Company’s growth

was due to its business relationship with Amazon, the Company’s largest customer; (2) as a result

of its dependence on this relationship, the Company was not as well diversified as it purported to

be; (3) Amazon had made clear to the Company that the Company’s business relationship with

Amazon was only going to be temporary; (4) the dissolution of the Company’s business




                                                 48
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 49 of 73 PageID #: 159



relationship with Amazon would have a significantly negative effect on the Company’s growth

and financial condition; and (5) the Company failed to maintain internal controls. As a result of

the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.

                                    The Truth Begins to Emerge

       193.       On December 11, 2018, at a private lunch with investors, an XPO executive

disclosed material nonpublic information concerning the Company’s loss of Amazon business.

       194.       NYSE trading authorities quickly became aware of the information disclosed at the

lunch and halted the trading of XPO stock on the NYSE when the market opened on December

12, 2018. As a result, XPO was forced to reveal publicly later that day that (1) the Company would

have to accelerate the use of practically all of its available $188 million in tax benefits in order to

reach its 2018 free cash flow guidance of $625 million, (2) the Company would be revising its

2019 free cash flow guidance, and (3) the Company would be revising its “base-case” growth

assumptions to 12%–15% growth, down from 15%–18% growth. These material changes to the

Company’s financial prospects all stemmed from the Company’s loss of Amazon business.

       195.       The Company’s December 12, 2018 statement was made in the form of a

Regulation FD Disclosure, and stated, in relevant part:

       On December 11, 2018, XPO Logistics, Inc. (the “Company”) met with a group of
       investors in the ordinary course of its investor relations activities.

       At this meeting, the Company disclosed that it anticipates 12-15% year-over-year
       growth in adjusted EBITDA in 2019. Adjusted EBITDA is a non-GAAP measure.

       In addition, at this meeting, the Company reaffirmed that it remains on track to
       generate approximately $625 million of free cash flow for 2018, and expects to
       generate approximately $650 million of free cash flow for 2019. Free cash flow is
       a non-GAAP measure.




                                                  49
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 50 of 73 PageID #: 160



       On February 12, 2018, the Company disclosed in its annual report on Form 10-K
       for the year ended December 31, 2017 that, as of yearend, the Company had federal
       net operating losses for all U.S. operations of $188.1 million and federal tax credit
       carryforwards of $34.4 million. The Company expects to utilize substantially all
       of its federal net operating losses for the 2018 tax year.

       196.    Upon the release of this news, XPO’s share price plunged from $66.69 at the close

of trading on December 11, 2018 to $44.50 at close on December 13, 2018, representing a loss of

approximately 33% of XPO’s total market value.

       197.    On December 13, 2018, Spruce Point Capital Management published a report on

the Company (the “Spruce Report”), criticizing the Company’s management and the truthfulness

of the Company’s financial disclosures. The Spruce Report also maintained that the Company was

“executing an identical playbook to [United Rentals, Inc. (‘URI’)],” which had been under fire in

recent years for its involvement in accounting fraud. Notably, URI was co-founded by Defendant

Jacobs, and has ties to several of the other Individual Defendants.

       198.    The Company responded to the Spruce Report in a Comtex News Network article

published at 9:10 a.m. (EST) on December 14, 2018, stating, in relevant part:

       Today’s report from a short selling firm is intentionally misleading, with significant
       inaccuracies, and fails to reflect that XPO has delivered strong performance for its
       long-term shareholders. The facts demonstrate that [Spruce Point’s] claims, most
       of which have been previously floated and refuted, are largely baseless and an
       attempt to string together unrelated pieces of incorrect information to paint an
       inaccurate impression of the company. Of particular note, our accounting practices
       are based on Generally Accepted Accounting Principles and are audited annually
       and reviewed quarterly by our independent auditors. XPO’s long-term financial
       outlook remains positive. We will communicate directly with our investors and
       customers regarding [Spruce Point’s] report.

       199.    Even this statement was false and misleading because the Individual Defendants

were or should have been aware that Amazon was winding down its business with the Company,

and as such the Company’s “long-term financial outlook” was not “positive.”




                                                50
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 51 of 73 PageID #: 161



        200.    As a result of the December 12, 2018 disclosure and subsequent stock drop, the

Company was unable to complete a planned merger with another similarly-sized company, which

would have doubled the Company’s size, and allowed the Company to consolidate its financial

statements with those of the other company. This would have also allowed the Company to conceal

the effects of certain of its Amazon-related losses during the fiscal year ended December 31, 2018.

        201.    On February 14, 2019, as a result of the Company’s inability to find a merger

partner with which the Company could consolidate its financial statements, the Company had to

file standalone financial statements for the fiscal year ended December 31, 2018.

        202.    On February 15, 2019, Defendant Jacobs held a conference call to address the

Company’s financial statements filed the previous day. During the call, Defendant Jacobs stated

that “we missed the quarter. . . . [a]nd in December, our largest customer pulled back their postal

injection business, which is part of last mile. That affected our EBITDA in December. This had a

significant impact in December and in the quarter.”

        203.    During the February 15, 2019 conference call, Defendant Jacobs finally admitted

that he knew Amazon’s relationship with XPO was never going to be permanent, and that the end

of XPO’s relationship with Amazon would have a material negative impact on XPO’s growth,

stating, in relevant part:

        [H]ave we grown with [our largest customer]? Yes, we grew a lot up with them
        over the last few years. And we knew that, that business wasn’t going to stay forever
        and forever and ever and ever because of that particular customer’s stated business
        plans and because that customer is transactional in some respect in terms of the
        nature that they have with their vendors.

        204.    In response to Defendant Jacobs’ admission, a Bank of America Merrill Lynch

analyst questioned Defendant Jacobs about the Company’s reliance on its business with certain

particular customers such as Amazon, stating, in relevant part:




                                                 51
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 52 of 73 PageID #: 162



       So I wanted to start talking about customer concentration. One of the things that I
       think XPO has touted as one of its strengths is that it’s not overly focused on any
       particular customer. But here, we’ve seen kind of 2 quarters in a row where some
       disappointing news from a particular customer has really put a real dent in results.
       And I want to talk about – I kind of want to get your thoughts on the extent to which
       maybe that perception is changing or how you manage your customer base maybe
       has shifted? . . .

       205.    Defendant Jacobs’ response was as follows:

       Well, in 2018, our top 5 customers represented about 11% of revenue, and you saw
       that in the K. The largest customer, however, represented roughly about 4%, 5% of
       that. 2/3 of that business has gone away, so that’s a body blow, no question about
       it. Going forward, with that customer having downsized, we anticipate that our top
       5 customers in 2019 will represent about 8% of revenue. So customer concentration
       will be less. But when you lose your – when you lose the majority of your top
       customer’s business, that hurts. Nothing you can do – there’s nothing positive. It’s
       only negative.

       206.    Later on during the February 15, 2019 conference call, Defendant Jacobs

acknowledged XPO’s overreliance on particular customers, revealing that the Company’s top 5

customers made up “about 11% of the Company’s revenue,” with the largest customer making up

“a little more than ½ half of that.” In relevant part, Defendant Jacobs stated:

       I’d also talk to you about our customer concentration. Our customer concentration,
       it was too much. We made a mistake letting one customer get $900 million of
       business with us. [It was] just too much. [It was] too much concentration.
       Previously, if you looked at our top 5 customers, it was about 11% of revenue and
       the biggest one was a little more than 1/2 of that, so it was just too much
       concentration. Going forward, we’re going to be much more diversified. Our top 5
       customers this year should be something around 7% of revenue and no customer
       will be more than 2% of revenue.

       207.    Immediately after the February 15, 2019 conference call, XPO’s share price

dropped from $59.55 at the close of trading on February 14, 2019 to $51.97 at the close of trading

on February 15, 2019, representing a loss of approximately 12.73% of XPO’s market value.

                            Repurchases During the Relevant Period




                                                 52
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 53 of 73 PageID #: 163



       208.   During the period in which the Company made false and misleading statements and

omissions, the Individual Defendants caused the Company to initiate repurchases of its common

stock that substantially damaged the Company.9

       209.   According to the 2018 10-K, the Company purchased 10 million shares of its

common stock during the month of December 2018 for approximately $536 million.

       210.   As the Company’s stock was actually only worth $51.97 per share, the price at

closing on February 14, 2019, the Company paid on average $1.49 more than the actual worth of

each share during the month of December 2018. Thus, the total over payment by the Company for

repurchases of its own stock during the month of December 2018 was approximately $16.3

million.

       211.   According to the 2018 10-K, the Company purchased 8 million shares of its

common stock between January 1, 2019 and February 14, 2019 for approximately $464 million.

       212.   As the Company’s stock was actually only worth $51.97 per share, the price at

closing on February 14, 2019, the Company paid on average $7.50 more than the actual worth of

each share during the months of January and February 2019. Thus, the total over payment by the

Company for repurchases of its own stock during the months of January and February 2019 was

approximately $48.2 million.

       213.   In total, the Company overpaid an aggregate amount of approximately $64.5

million for repurchases of its own stock during the period of time in which the Company made

false and misleading statements and omissions.

                                     DAMAGES TO XPO




9
 The amount of stock repurchased and referenced in this section includes shares purchased in both
open market and private repurchase transactions.


                                                 53
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 54 of 73 PageID #: 164



        214.    As a direct and proximate result of the Individual Defendants’ conduct, XPO has

lost and expended, and will lose and expend, many millions of dollars.

        215.    Such expenditures include, but are not limited to, legal fees and payments

associated with the Securities Class Action filed against the Company, its CEO, its former CFO,

and its former CSO, and amounts paid to outside lawyers, accountants, and investigators in

connection thereto.

        216.    Such losses include, but are not limited to, the significant drops in XPO’s share

price that occurred on December 12, 2018 and on February 15, 2019 as a result of the Company’s

prior misrepresentations and omissions of material fact, as well as any losses connected to the

merger opportunity which was squandered as a result of the December 11, 2018 disclosure.

        217.    Such losses also include, but are not limited to, excessive compensation and

benefits paid to the Individual Defendants who breached their fiduciary duties to the Company,

including bonuses tied to the Company’s attainment of certain objectives, and benefits paid to the

Individual Defendants who breached their fiduciary duties to the Company.

        218.    Such losses also include, but are not limited to, approximately $64.5 million that

the Company overpaid, at the direction of the Individual Defendants, for its repurchases of its own

stock at artificially inflated prices.

        219.    As a direct and proximate result of the Individual Defendants’ conduct, XPO has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                  DERIVATIVE ALLEGATIONS




                                                54
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 55 of 73 PageID #: 165



        220.    Plaintiffs bring this action derivatively and for the benefit of XPO to redress injuries

suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their fiduciary

duties as directors and/or officers of XPO, waste of corporate assets, unjust enrichment, and

violations of Sections 14(a), 10(b) and 20(a) of the Exchange Act, as well as the aiding and abetting

thereof.

        221.    XPO is named solely as a nominal party in this action. This is not a collusive action

to confer jurisdiction on this Court that it would not otherwise have.

        222.    Plaintiffs are current shareholders of XPO and have continuously held XPO

common stock at all relevant times. Plaintiffs will adequately and fairly represent the interests of

XPO in enforcing and prosecuting its rights, and, to that end, has retained competent counsel,

experienced in derivative litigation, to enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        223.    Plaintiffs incorporate by reference and re-allege each and every allegation stated

above as if fully set forth herein.

        224.    A pre-suit demand on the Board of XPO is futile and, therefore, excused. At the

time of filing of this Verified Consolidated Shareholder Derivative Complaint, the Board consists

of the following eight individuals: Defendants Jacobs, Ashe, DeSalva, Jesselson, Kingshott,

Papastavrou, and Shaffer (the “Director-Defendants”), and non-party Marlene M. Colucci together

with the Director-Defendants, the “Directors”). Plaintiffs need only to allege demand futility as to

four of these eight Directors.

        225.    Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the scheme

they engaged in knowingly or recklessly to make and/or cause the Company to make false and




                                                  55
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 56 of 73 PageID #: 166



misleading statements and omissions of material facts, while at the same time, they caused the

Company to repurchase its own stock at artificially inflated prices, which renders them unable to

impartially investigate the charges and decide whether to pursue action against themselves and the

other perpetrators of the scheme.

       226.    In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in making and/or causing the Company to make the materially

false and misleading statements alleged herein. The fraudulent scheme to make false statements

was, inter alia, intended to make the Company appear more profitable and attractive to investors.

As a result of the foregoing, the Director-Defendants breached their fiduciary duties, face a

substantial likelihood of liability, are not disinterested, and demand upon them is futile, and thus

excused.

       227.    Additional reasons that demand on Defendant Jacobs is futile follow. Defendant

Jacobs has served as the Company’s CEO and Chairman of the Board since September 2011.

Defendant Jacobs is also the managing member of JPE and is a controlling shareholder of the

Company. Thus, as the Company admits, he is not only a non-independent director, but he has

substantial control over the Company (as the 2018 10-K admits). The Company provides

Defendant Jacobs with his principal occupation and he receives excessive compensation as

described above, including $13,327,471 during the fiscal year ended December 31, 2018.

Defendant Jacobs was ultimately responsible for all of the false and misleading statements and

omissions that were made, including those personally by him during press releases and conference

calls and those contained in the foregoing 10-Ks and 10-Qs, which he signed and signed SOX

certifications for. As the Company’s highest officer, controlling shareholder, and as a trusted

Company director, he conducted little, if any, oversight of the scheme to make false and misleading




                                                56
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 57 of 73 PageID #: 167



statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the schemes, and consciously disregarded his duty to protect corporate assets.

Moreover, Defendant Jacobs is a defendant in the Securities Class Action. For these reasons, too,

Defendant Jacobs breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       228.    Additional reasons that demand on Defendant Ashe is futile follow. Defendant

Ashe has served as a Company director since March 2016. She also serves as a member of the

Audit Committee and Acquisition Committee. Defendant Ashe receives handsome compensation

as described above. As a Company director and member of the Audit Committee she conducted

little, if any, oversight of the scheme to make false and misleading statements, consciously

disregarded her duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded her duties to protect corporate assets. Furthermore, Defendant Ashe

signed, and thus personally made the false and misleading statements in, the 2016 10-K and 2017

10-K. For these reasons, too, Defendant Ashe breached her fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon her is futile and,

therefore, excused.

       229.    Additional reasons that demand on Defendant DeSalva is futile follow. Defendant

DeSalva has served as a Company director since September 2017, and as Vice Chairman of the

Board since February 7, 2019. She also serves as the Chair of the Nominating and Corporate

Governance Committee. As a Company director and Vice Chairman of the Board she conducted

little, if any, oversight of the scheme to make false and misleading statements, consciously

disregarded her duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded her duties to protect corporate assets. Furthermore, Defendant DeSalva




                                                 57
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 58 of 73 PageID #: 168



signed, and thus personally made the false and misleading statements in, the 2017 10-K. For these

reasons, too, Defendant DeSalva breached her fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon her is futile and, therefore,

excused.

       230.    Additional reasons that demand on Defendant Jesselson is futile follow. Defendant

Jesselson has served as a Company director since September 2011. He also serves as a member of

the Audit Committee, Compensation Committee, and Nominating and Corporate Governance

Committee. Defendant Jesselson receives handsome compensation as described above. As a

Company director and member of the Audit Committee, he conducted little, if any, oversight of

the scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. Defendant Jesselson signed, and thus personally made the false and

misleading statements in, all of the 10-Ks mentioned herein. For these reasons, too, Defendant

Jesselson breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       231.    Additional reasons that demand on Defendant Kingshott is futile follow. Defendant

Kingshott has served as a Company director since September 2011. He also serves as Chairman

of the Compensation Committee and as a member of the Acquisition Committee. Defendant

Kingshott receives handsome compensation as described above. As a Company director, he

conducted little, if any, oversight of the scheme to make false and misleading statements,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded his duties to protect corporate assets. Furthermore,

Defendant Kingshott signed, and thus personally made the false and misleading statements in, all




                                               58
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 59 of 73 PageID #: 169



of the 10-Ks mentioned herein. For these reasons, too, Defendant Kingshott breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.

       232.    Additional reasons that demand on Defendant Papastavrou is futile follow.

Defendant Papastavrou has served as a Company director since September 2011. He also serves

as a member of the Acquisition Committee, Audit Committee, Compensation Committee, and

Nominating and Corporate Governance Committee. Defendant Papastavrou receives handsome

compensation, as described above. As a Company director and member of the Audit Committee,

he conducted little, if any, oversight of the scheme to make false and misleading statements,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded his duties to protect corporate assets. Furthermore,

Defendant Papastavrou signed, and thus personally made the false and misleading statements in,

all of the 10-Ks mentioned herein. For these reasons, too, Defendant Papastavrou breached his

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

       233.    Additional reasons that demand on Defendant Shaffer is futile follow. Defendant

Shaffer has served as a Company director since September 2011. He also serves as Chairman of

the Audit Committee. Defendant Shaffer receives handsome compensation, as described above.

As a Company director and Chairman of the Audit Committee, he conducted little, if any, oversight

of the scheme to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the scheme, and consciously disregarded

his duties to protect corporate assets. Furthermore, Defendant Shaffer signed, and thus personally

made the false and misleading statements in, all of the 10-Ks mentioned herein. For these reasons,




                                                  59
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 60 of 73 PageID #: 170



too, Defendant Shaffer breached his fiduciary duties, faces a substantial likelihood of liability, is

not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       234.    Additional reasons that demand on the Board is futile follow.

       235.    Demand is excused in this case because the Director-Defendants are beholden to

and controlled by JPE and thus, Defendant Jacobs, as managing member of JPE, by virtue of JPE’s

controlling stake over the Company. As the Company admitted in its 2018 10-K, Defendant

Jacobs’ shareholdings provide him with significant control over the continued employment of the

remaining Director-Defendants. In fact, many of the Directors were appointed to the Board in

connection with Defendant Jacobs’ purchase of control in September 2011.

       236.    Defendants Kingshott, Papastavrou, and Shaffer have ties to Defendant Jacobs’

former company, URI, and were all appointed as directors when Defendant Jacobs purchased

control over XPO in September 2011. For example, Defendant Papastavrou is a current director

who serves on URI’s Board of Directors and has served in that position since 2005. According to

the Spruce Report, Defendant Kingshott was involved at Goldman Sachs MD when it did business

with URI, and Defendant Shaffer previously sat on the Board of Directors at “Terex Corp,” a

company that was charged with aiding and abetting URI for the fraudulent transactions

investigated by the SEC. Therefore, these Director-Defendants are unable to consider a demand

with the requisite level of disinterestedness.

       237.    Defendants Ashe, Jesselson, Papastavrou, and Shaffer (the “Audit Committee

Defendants”) served as members of the Audit Committee during the Relevant Period. Pursuant to

the Audit Committee Charter, the Audit Committee Defendants bear responsibility for, inter alia,

the effectiveness of the Company’s internal controls, the integrity of its financial statements, and

its compliance with laws and regulations. The Audit Committee Defendants failed to ensure the




                                                 60
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 61 of 73 PageID #: 171



integrity of the Company’s internal controls, as they are charged to do under the Audit Committee

Charter, allowing the Company to engage in improper accounting methods and to issue false and

misleading financial statements with the SEC. Thus, the Audit Committee Defendants breached

their fiduciary duties, are not disinterested, and demand is excused as to them.

       238.    Additionally, the Director-Defendants, as alleged herein, were aware or should

have been aware of the misinformation being spread by the Company and should have ensured

that the Company maintained adequate financial oversight and internal controls over its disclosures

and financial reporting to prevent the misconduct discussed herein. Thus, the Director-Defendants

breached their fiduciary duties, face a substantial likelihood of liability, are not disinterested, and

demand upon them is futile, and thus excused.

       239.    Additionally, each one of the Director-Defendants, individually and collectively,

faces a substantial likelihood of liability as a result of their intentional or reckless approval of the

unnecessary and harmful repurchases that caused the Company to overpay by over $64.5 million

for its own common stock during the period in which the false and misleading statements were

made. The Director-Defendants, as alleged herein, were aware or should have been aware of the

misinformation being spread by the Company, and yet they approved the repurchases. Thus, the

Director-Defendants breached their fiduciary duties, face a substantial likelihood of liability, are

not disinterested, and demand upon them is futile, and thus excused.

       240.    In violation of the Code of Conduct, the Director-Defendants conducted little, if

any, oversight of the Company’s internal controls over public reporting and of the Company’s

engagement in the Individual Defendants’ scheme to issue materially false and misleading

statements to the public, and facilitate and disguise the Individual Defendants’ violations of law,

including breaches of fiduciary duty, unjust enrichment, and violations of the Exchange Act. In




                                                  61
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 62 of 73 PageID #: 172



violation of the Code of Conduct, the Director-Defendants failed to comply with the law. Thus,

the Director-Defendants face a substantial likelihood of liability and demand is futile as to them.

       241.    XPO has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

XPO any part of the damages XPO suffered and will continue to suffer thereby. Thus, any demand

upon the Director-Defendants would be futile.

       242.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim

exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

provision exists). As a majority of the Director-Defendants face a substantial likelihood of liability,

they are self-interested in the transactions challenged herein and cannot be presumed to be capable

of exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as being futile.

       243.    The acts complained of herein constitute violations of fiduciary duties owed by

XPO officers and directors, and these acts are incapable of ratification.

       244.    The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of XPO. If there is a directors’ and officers’

liability insurance policy covering the Directors, it may contain provisions that eliminate coverage

for any action brought directly by the Company against the Directors, known as, inter alia, the




                                                  62
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 63 of 73 PageID #: 173



“insured-versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain

of the officers of XPO, there would be no directors’ and officers’ insurance protection.

Accordingly, the Director-Defendants cannot be expected to bring such a suit. On the other hand,

if the suit is brought derivatively, as this action is brought, such insurance coverage, if such an

insurance policy exists, will provide a basis for the Company to effectuate a recovery. Thus,

demand on the Director-Defendants is futile and, therefore, excused.

          245.   If there is no directors’ and officers’ liability insurance, then the Director-

Defendants will not cause XPO to sue the Individual Defendants named herein, since, if they did,

they would face a large uninsured individual liability. Accordingly, demand is futile in that event,

as well.

          246.   Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, at least four of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                           FIRST CLAIM

                         Against Individual Defendants for Violations of
                               Section 14(a) of the Exchange Act

          247.   Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

          248.   The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiffs specifically disclaim any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.



                                                  63
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 64 of 73 PageID #: 174



       249.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       250.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

       251.    Under the direction and watch of the Director-Defendants, the 2017 and 2018 Proxy

Statements (the “Proxy Statements”) failed to disclose, inter alia: (1) a significant amount of the

Company’s growth was due to its business relationship with Amazon, the Company’s largest

customer; (2) as a result of its dependence on this relationship, the Company was not as well

diversified as it purported to be; (3) Amazon had made clear to the Company that the Company’s

business relationship with Amazon was only going to be temporary; (4) the dissolution of the

Company’s business relationship with Amazon would have a significantly negative effect on the

Company’s growth and financial condition; and (5) the Company failed to maintain internal

controls. As a result of the foregoing, the Company’s public statements were materially false and

misleading at all relevant times.




                                                  64
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 65 of 73 PageID #: 175



        252.     The Individual Defendants also caused the Proxy Statements to be false and

misleading with regard to executive compensation in that they purported to strongly correlate pay

and performance, in order to “to align the interests of our executive team with the interests of our

stockholders” while failing to disclose that the Company’s share price was being artificially

inflated by the false and misleading statements made by the Individual Defendants as alleged

herein, and therefore any compensation based on the Company’s financial performance was

artificially inflated.

        253.     The Proxy Statements also made references to the Code of Conduct. The Code of

Conduct required the Company and the Individual Defendants to abide by relevant laws and

regulations and make accurate and non-misleading public disclosures. By engaging in issuing false

and misleading statements to the investing public, the Individual Defendants violated the Code of

Conduct. The Proxy Statements failed to disclose these violations and also failed to disclose that

the Code of Conduct’s terms were being violated.

        254.     In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the Proxy Statements were materially false and misleading. The misrepresentations and

omissions were material to Plaintiffs in voting on the matters set forth for shareholder

determination in the Proxy Statements, including, but not limited to, election of directors,

ratification of an independent auditor, and advisory approval of executive compensation.

        255.     The false and misleading elements of the Proxy Statements led to the re-election of

Defendants Jacobs, Ashe, Jesselson, Kingshott, DeJoy, DeSalva, Papastavrou, and Shaffer, which

allowed them to continue breaching their fiduciary duties to XPO.




                                                 65
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 66 of 73 PageID #: 176



       256.    The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxy Statements.

       257.    Plaintiffs on behalf of XPO have no adequate remedy at law.

                                           SECOND CLAIM

    Against Individual Defendants for Violations of Section 10(b) and Rule 10b-5 of the
                                      Exchange Act

       258.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       259.    The Individual Defendants participated in a scheme to defraud with the purpose

and effect of defrauding XPO. Not only is XPO now defending claims that it violated Section

10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, but the Company itself is also

a victim of the unlawful scheme perpetrated upon XPO by the Individual Defendants. With the

price of its common stock trading at artificially-inflated prices due to the Individual Defendants’

misconduct, the Individual Defendants caused the Company to repurchase $1 billion of its own

shares at artificially-inflated prices, damaging XPO.

       260.    During the Relevant Period, the Individual Defendants also individually and in

concert, directly and indirectly, by the use and means of instrumentalities of interstate commerce

and/or of the mails, engaged and participated in a continuous course of conduct designed to falsify

the Company’s press releases, public statements made in conference calls, and periodic and current

reports filed with the SEC.

       261.    The Individual Defendants employed devices, schemes and artifices to defraud

while in possession of adverse, material, non-public information and engaged in acts, practices

and a course of conduct that included the making of, or participation in the making of, untrue




                                                66
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 67 of 73 PageID #: 177



and/or misleading statements of material facts and/or omitting to state material facts necessary in

order to make the statements made about XPO not misleading.

       262.    The Individual Defendants, as top executives and directors of the Company, are

liable as direct participants in the wrongs complained of herein. Through their positions of control

and authority as directors and officers of the Company, the Individual Defendants were able to and

did control the conduct complained of herein and the content of the public statements disseminated

by XPO. The Individual Defendants acted with scienter during the Relevant Period, in that they

either had actual knowledge of the schemes and the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose the true facts, even though such facts were available to them. The

Individual Defendants were the top executives of the Company, or received direct briefings from

them, and were therefore directly responsible for the schemes set forth herein and for the false and

misleading statements and/or omissions disseminated to the public through press releases,

conference calls, and filings with the SEC.

       263.    In addition to each of the Individual Defendants approving the issuance of the

Company’s false and misleading statements while they were serving as a senior executive and/or

director of the Company, made and/or signed the Company’s Form 10-Ks and 10-Qs filed with

the SEC during the Relevant Period.

       264.    By virtue of the foregoing, the Individual Defendants have violated § 10(b) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.

       265.    Plaintiff on behalf of XPO has no adequate remedy at law.

                                         THIRD CLAIM

     Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act




                                                 67
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 68 of 73 PageID #: 178



          266.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

          267.   The Individual Defendants, by virtue of their positions with XPO and their specific

acts, were, at the time of the wrongs alleged herein, controlling persons of XPO within the meaning

of §20(a) of the Exchange Act. The Individual Defendants had the power and influence and

exercised the same to cause XPO to engage in the illegal conduct and practices complained of

herein.

          268.   Plaintiffs on behalf of XPO has no adequate remedy at law.

                                           FOURTH CLAIM

                 Against Individual Defendants for Breach of Fiduciary Duties

          269.   Plaintiffs incorporate by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

          270.   Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of XPO’s business and affairs.

          271.   Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

          272.   The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of XPO.

          273.   In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.




                                                  68
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 69 of 73 PageID #: 179



       274.    In further breach of their fiduciary duties owed to XPO, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading statements

and omissions of material fact that failed to disclose, inter alia, that: (1) a significant amount of

the Company’s growth was due to its business relationship with Amazon, the Company’s largest

customer; (2) as a result of its dependence on this relationship, the Company was not as well

diversified as it purported to be; (3) Amazon had made clear to the Company that the Company’s

business relationship with Amazon was only going to be temporary; (4) the dissolution of the

Company’s business relationship with Amazon would have a significantly negative effect on the

Company’s growth and financial condition; and (5) the Company failed to maintain internal

controls. As a result of the foregoing, the Company’s public statements were materially false and

misleading at all relevant times.

       275.    The Individual Defendants failed to correct and caused the Company to fail to

rectify any of the wrongs described herein or correct the false and misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.

       276.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements. The Individual Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

they failed to ascertain and to disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for

the purpose and effect of artificially inflating the price of the Company’s securities.




                                                 69
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 70 of 73 PageID #: 180



       277.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of the

Company’s securities. The Individual Defendants, in good faith, should have taken appropriate

action to correct the schemes alleged herein and to prevent them from continuing to occur.

       278.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       279.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, XPO has sustained and continues to sustain significant damages. As a result

of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       280.    Plaintiffs on behalf of XPO have no adequate remedy at law.

                                           FIFTH CLAIM

                    Against Individual Defendants for Unjust Enrichment

       281.    Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

       282.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, XPO.




                                                70
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 71 of 73 PageID #: 181



       283.    The Individual Defendants either benefitted financially from the improper conduct,

received unjustly lucrative bonuses tied to the false and misleading statements, or received

bonuses, stock options, or similar compensation from XPO that was tied to the performance or

artificially inflated valuation of XPO, or received compensation that was unjust in light of the

Individual Defendants’ bad faith conduct.

       284.    Plaintiffs, as shareholders and representatives of XPO, seek restitution from the

Individual Defendants and seek an order from this Court disgorging all profits, benefits, and other

compensation, including any performance-based or valuation-based compensation—obtained by

the Individual Defendants due to their wrongful conduct and breach of their fiduciary duties.

       285.    Plaintiffs on behalf of XPO have no adequate remedy at law.

                                           SIXTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       286.    Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

       287.    As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and/or costs to defend unlawful actions, to engage in internal

investigations, and to lose financing from investors and business from future customers who no

longer trust the Company and its products.

       288.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       289.    Plaintiffs on behalf of XPO have no adequate remedy at law.

                                    PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiffs demand judgment in the Company’s favor against all

Individual Defendants as follows:


                                                71
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 72 of 73 PageID #: 182



               (a)      Declaring that Plaintiffs may maintain this action on behalf of XPO, and

that Plaintiffs are adequate representatives of the Company;

               (b)     Declaring that the Individual Defendants have breached or aided and

abetted the breach of their fiduciary duties to XPO;

               (c)      Determining and awarding to XPO the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

               (d)      Directing XPO and the Individual Defendants to take all necessary actions

to reform and improve its corporate governance and internal procedures to comply with applicable

laws and to protect XPO and its shareholders from a repeat of the damaging events described

herein, including, but not limited to, putting forward for shareholder vote the following resolutions

for amendments to the Company’s Bylaws or Articles of Incorporation and the following actions

as may be necessary to ensure proper corporate governance policies:

                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the Board;

                     2. a provision to permit the shareholders of XPO to nominate at least four

            candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)      Awarding XPO restitution from the Individual Defendants, and each of

them;




                                                 72
Case 1:19-cv-00889-RGA Document 14 Filed 09/27/19 Page 73 of 73 PageID #: 183



               (f)     Awarding Plaintiffs the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)     Granting such other and further relief as the Court may deem just and

proper.

                                 JURY TRIAL DEMANDED

Plaintiffs hereby demand a trial by jury.

Dated: September 27, 2019                           Respectfully submitted,

                                                    FARNAN LLP

                                                    /s/ Michael J. Farnan
                                                    Brian E. Farnan (Bar No. 4089)
                                                    Michael J. Farnan (Bar No. 5165)
                                                    919 N. Market St., 12th Floor
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 777-0300
                                                    Facsimile: (302) 777-0301
                                                    Email: bfarnan@farnanlaw.com
                                                           mfarnan@farnanlaw.com

                                                    Liaison Counsel for Plaintiffs

                                                    THE ROSEN LAW FIRM, P.A.
                                                    Phillip Kim
                                                    275 Madison Avenue, 34th Floor
                                                    New York, NY 10016
                                                    Telephone: (212) 686-1060
                                                    Facsimile: (212) 202-3827
                                                    Email: pkim@rosenlegal.com

                                                    Co-Lead Counsel for Plaintiffs

                                                    THE BROWN LAW FIRM, P.C.
                                                    Timothy Brown
                                                    240 Townsend Square
                                                    Oyster Bay, NY 11771
                                                    Telephone: (516) 922-5427
                                                    Facsimile: (516) 344-6204
                                                    Email: tbrown@thebrownlawfirm.net
                                                    Co-Lead Counsel for Plaintiffs


                                               73
